Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 1 of 79




                   EXHIBIT A
               Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 2 of 79




CO
 CSC
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20954367
Notice of Service of Process                                                                            Date Processed: 01/10/2020

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide Insurance Company Of America
                                              Entity ID Number 3286566
Entity Served:                                Nationwide Insurance Company of America
Title of Action:                              Kerry Rhotenberry and Robert Rhotenberry vs. Nationwide Insurance Company
                                              of America, Scottsdale Insurance Company
Matter Name/ID:                               Kerry Rhotenberry and Robert Rhotenberry vs. Nationwide Insurance Company
                                              of America, Scottsdale Insurance Company (9923682)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 DeWitt County District Court, TX
Case/Reference No:                            20-01-25-032
Jurisdiction Served:                          Texas
Date Served on CSC:                           01/10/2020
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Callagy Law, P.C.
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
             Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 3 of 79
                                       U N
Citation for Personal Service
                                                                                           DELIVERED:      I / " 2 / ZO
                                                                    1 .T E                 By:
                                                                                           Assured Civil Process Agency

          NQ  I'.ICETO
          NOTICE      TC)DEFENDANT:
                           DE.NENDANT:"Yon     "You;have  been:sued..
                                                    have been          Youmay
                                                                sued. You        employ an
                                                                           may employ      an attomey.
                                                                                               attorney.-I:f you.or
                                                                                                         If you     your;attonley
                                                                                                                or your attorney do
not. file
not. file aa written ariswer
                      answer with:    the.clerlc
                                with :the.       who issued
                                           clerk who  rssued.tliis.citatioii by10
                                                              this citation by   1000 00am
                                                                                         a m onon the
                                                                                                   the Monday
                                                                                                       Monday riext
                                                                                                                next foltowin~
                                                                                                                      following the
expiratio~l
expiration of of twenty
                  tweilty days
                          days after
                               after you
                                     you were
                                           were served
                                                served this citation
                                                            citation aind petition aa default
                                                                     and petition     default judgment
                                                                                              judginent iiiay be'taken
                                                                                                         may be                you."
                                                                                                                 taken against you,

 'I'O:: Nt~TI~I~IDlE
        NATIONWIDE     II~T~IJ12~.1~3CE
                          I.NS ANCE COMPANY C()lall'Al~ ~~
                                                         OFi~I~Ek2IsCi~,
                                                             AMERICA, By    J~y Serving
                                                                                ~~a*vin~;Reg~stereii Agenf°~arporatioa
                                                                                        Registered Agent  Corporation
:-:Serviee.:Con►Paiiy;
    erviee Company, 211 East 7h_70' Street,
                                    Str.eet; Suite
                                             Suite 624,
                                                    620,A;tastin, T.eicas78701-3218,
                                                        Austin, Texas     78701-3218;Defendant,
                                                                                      Defendant;Greeting:
                                                                                                 Greeting: -       --

    Yottatehereby dOnirrianded toappearIv filp-rg. Written answer to the:plaintiff s Plaintiffs' Original petitiOnat or.
 before ten o'clOCk.a.m. of the Monday next after the .eXPitation of twenty days after the date: service OfthiS citation
 before the Honorable District Court 267 Judieial-District• of-DeWitt County, Texas;.at the Courthouse of said COun
:307 N: Gonzales Sired, Cuero, Texas

    Said Plaintiff's' Petition was filed :in.Saidbontt, by Mr. JeffreyG. Zane, Attorney, Whose address is 807 Rock Street...,
 •                                             .                                      .
 Ste. 101, Georgetown, Texas 78626 on this 2"a day of .Iannary, Al)., 2020, in this case, numbered 20-01-25;032, on
 the docket of said eourt, and styled,

KERRY RflOTENIWRRY:ANIC!...
ROBERT, RIROTENBERRY
v.
NATIONWIDE INSURANCE':`                                                                                                                       • •        •

COMPANY OF AIVIERICA,
SCOTTSDALE INSURANCE 'MA/IPA

    The nature ofPlaintiff's.demand is fully shown by a true an.d correct co -of                   s                   OriginalPetition,
,accompanying this citation and made apart hereof..

    The officer executing MIS writ shall.promptly SerV.e.' hesame according to requirements oflaw,,and                                   iiactates
   ereof, and make due return as the law directs.

    Issue an      imengo r AI                .se           COurtatCuer0; Texas, this the 7 day ,Iannarb:


 CLERK OF THE COURT
 TABETH GARDNER .1
 DeWitt County District Clerk
 307 N. Gon2ales Street                                             TAIIETH-GARDNER,
  uoro, Tp.vs. 77954                       1t‘ 11!Ili
                                                                    DeWitt County District: g' ee

                                                                                                                    ePu


                                                                                                                                          7/1477;'

                                                                                                         c-1       • •:';;',1 2•;;c,,      •     - J.•
                                                                                                                   - • ,./.1•Dy,-,      - jfi ff5)
                                                                                                           d.•``
Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 4 of 79

                                                                                              Filed            .
                                                                                              1/2/2020 9:58 AO
                                                                                              Tabetn Gai;dner •
                                                                                              DeWitt County
                                                                                              District cleek
                                                          :20-01 -25,o32                      ok
                                        AITSE

   KERRY RHOTENBERRY AND                                                      IN THETHEE>DIST ICT COURT:OF
   ROBERT RHOTENBERRY
       Plaintiffs,

                                                                              DEWITT COUNTYTEXAS

  • ,..:NATIONWIDE INSURANCE
     •.COMpANY:-OF:AmERTcA,. .
  .:.].SCOTTSDALE:INSURANCE COMP&                                §            267TH JUDICIAIL DISTRIC'
          • Defendant,   • •


                                   :PLAINTIFFS! ORIGINAL PETITION:




                                        Rhotenbetry and Robert :Rhotenberm                             an

   •ul                inal Petition, tOmplainin .o            at on iv:icle'. surance Company; and                 e
                                                                         '.
 action    ani tiff     oWs:!            asfollOWS,i

                                       DISCOVERY CONTROL PLAN:

                   Plaintiff intends. or disco7stil to be:con°ducted uuncle.tte*t

   exas Rules O Ch'il"PrOO. Ore:             his Ono involves complex contract issues: an will:•requ

 extensive discovery TherefOre; Plaintiffs                       thegourt to,orderihat disCoizerk,hatonducoq

                          a     ScOve .icontrol plan:Adore to::thep.articularcitettmstanteSiOf              is suit.

                                                        PARTIES:

                       rvrzy          qrry. and   1'1         hoten           .Tlaintiffe are:Teas AOCU

 De' Yitt 'nu         To

                         endantii :votts. ale      swap=          maw:        {"Scottsdale'         A- :surplus:

 insiirane.e•:c0      any based:in:the'State ,ot         o:    a subsidial of Nationwide Insurance Pin



                                                                                  DEFENDANT                        tikb
                                                                                                     COPY
      Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 5 of 79
m




    and doing business in Texas. This Defendant may be served
                                                       seived by serving the Texas Department of

    Insurance, Attn: Texas Coinmissioner
                           Commissioner of Insurance, 333 Guadalupe Street, Austin, Texas 78701.

           4.      Defendant, Nationwide
                   Defendant, Nationwide Insurance
                                         Insurance Company
                                                   Company of
                                                           of Ainerica
                                                               America ("Nationwide")
                                                                         ("Nationwide")

    (collectively, "Nationwide/Scottsdale"),
                   "Nationwide/Scottsdale"), is
                                             is an insurance
                                                   insurance company
                                                             company based
                                                                     based in
                                                                            in the
                                                                                the State
                                                                                    State of Ohio and

    licensed to do business in Texas. This Defendant, may be served by
                                                                    by serving
                                                                       serving Nationwide
                                                                               Nationwide Insurance

    Company of America, c/o Corporation Service Company, 211
                                                         211 East 7th
                                                                  7th Street, Suite 620, Austin,

    Texas 78701-3218.
          78701-3218.

                                            JURISDICTION

           5.
           5.      The Court has jurisdiction
                   The Court                   over this
                                  jurisdiction over this cause
                                                         cause of action
                                                                  action because
                                                                         because the
                                                                                 the amount
                                                                                     amount in

    controversy
    controversy is
                 is within
                    within the
                            the jurisdictional
                                jurisdictionallimits
                                               limitsof
                                                      ofthe
                                                         theCourt.
                                                            Court. Pursuant to Tex.
                                                                   Pursuant to Tex. R. Civ. P. 47(c),
                                                                                               47(c),

    Plaintiffs seek monetary relief between $100,000.00 and $200,000.00
                                                            $200,000.00 and demand for judgment

    for all the other reliefs to which they show themselves entitled,
                                                            entitled, plus
                                                                      plus attorney's
                                                                           attorney's fees and expenses

    in an amount to be determined by the Court.

           6.
           6.      Plaintiffs reserve the right to amend their petition during and/or after the discovery

    process.

           7.      The Court has jurisdiction over Defendaiit because the originating cause of action
                                                   Defendant because

    arose out of DeWitt Cottnty,
                        County, Texas.

                                                  VENiJF
                                                  VENUE

           S.
           8.      Venue is proper
                   Venue    proper in
                                   in DeWitt
                                      DeWitt County,
                                             County, Texas,
                                                     Texas, because
                                                            because Plaintiffs are residents
                                                                    Plaintiffs are residents of

    DeWitt County,
           County, Texas.
                   Texas. TEx.
                           TEX.Civ.
                                Cw.PRAC.
                                    PRAC. &
                                          & REM.
                                            REM. CODE
                                                 CoDE§15.032.
                                                      §15.032.Additionally,
                                                              Additionally, the
                                                                             the claim
                                                                                 claim arising

    out of this lawsuit occurred at the subject Property located in Cuero, DeWitt County, Texas.

                                                  FACTS
           9.            about August 26, 2017, the Plaintiffs' Property
                   On or about                                  Property was severely damaged by



                                                     ~~
    :•
           Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 6 of 79
m




         Hurricane
         Hurricane Harvey, a Category
                       Harvey,        4 wind storm4event
                                  a Category         wuidwithstorm
                                                              sustained winds witli
                                                                     event    of 130-plus mph and winds of 13
                                                                                      sustained

         gusting
         gusting           mph.
                       150to
                 up toup     150Themph.   Gulf Coast
                                    Texas The  Texas wasGulf
                                                         the first point of
                                                                Coast       contact
                                                                          was   theforfirst
                                                                                       Hurricane Harveyof contact for
                                                                                              point

         with
         withhistoric
               historic        amounts between
                      rainfall rainfall        45 to 60between
                                           amounts      inches. 45 to 60 inches.

                10.
                10. On or
                        orabout August
                            about      26, 2017,
                                    August    26,Plaintiffs
                                                     2017,  were the owners of were
                                                               Plaintiffs      the subject
                                                                                      theproperty
                                                                                           owners of the sub

         located
         located at 210   Esplanade,
                     atN.210  N. Esplanade,        County, Texas
                                     Cuero, DeWittCuero,         77954County,
                                                            DeWitt     (the "Property').
                                                                                 Texas 77954 (the "Property'

                11. On or
                11.     orabout August
                            about      26, 2017,
                                    August    26,Plaintiffs'
                                                     2017,Property
                                                             Plaintiffs'       by an insurance
                                                                   was coveredProperty     was covered by

         policy issued
         policy        by Scottsdale
                    issued           Insurance Company,
                             by Scottsdale              a surplusCompany,
                                                  Insurance       lines insurance subsidiary of
                                                                              a surplus      lines insuran

         Nationwide Insurance
         Nationwide           Company,
                        Insurance      under Policy
                                    Company,        numberPolicy
                                                  under    is CPS 2610727.
                                                                    number is CPS 2610727.

                12.
                12. As aaresult of severe
                           result      ofroof damageroof
                                          severe     to the Property,
                                                            daniagewind
                                                                      to and
                                                                          thewater intrusion through
                                                                               Property,       wind and water in

         the
         theceiling and walls,
              ceiling     andfurther
                               walls,damage occurred.damage
                                         further      Subsequently,
                                                              occurred.        filed a claim with their
                                                                    Plaintiffs Subsequently,         Plaintiffs fil

         insurance carrier.
         insurance      carrier.      retained Lany Ballard
                            Defendant Defeiidant            to serveLany
                                                     retained        as its field adjuster,
                                                                            Ballard            also retained
                                                                                         toandserve    as its field adju

         Huen
         Huen Sea
               SeaKim,       a representative
                       P.E.,P.E.,
                    Kim,                      for Donan Engineering,
                                     a representative                an insurance
                                                              for ponan           carrier-focused an insurance
                                                                             Engineering,

         inspection entity entity
         inspection         notorious iiotorious
                                      for pro-carrier and
                                                       foranti-consumer
                                                             pro-carrierinspection
                                                                              and estimates. Mr. Kim inspection
                                                                                   anti-consumer

         inspected the Property
         inspected              then incorrectly
                        the Property        then andincorrectly
                                                     deliberately specified
                                                                      and the damage was duespecified
                                                                            deliberately     to poor  the dain

         maintenance,
         maintenance, wear and
                           weartear,aiid
                                     and defective
                                          tear, mitigation post-hurricane
                                                   and defective          repairs. A copy
                                                                      mitigation          of the initial
                                                                                       o~st-hurricane    repairs.

         denial
         denial by Nationwide/Scottsdale is attached as Exhibit
                   by Nationwide/Scottsdale                     A.
                                                        is attached as Exliibit A.

                13. Upon receipt
                13. Upon  receiptof theof
                                       initial
                                            thedenial of claim,denial
                                                  initial      Plaintiffs of
                                                                          engaged South Plaintiffs
                                                                              claim,    Wind Public engaged So

         Adjusters, who assigned
         Adjusters,              Mario Garcia
                         who assigned         to inspect
                                           Mario         the Property
                                                    Garcia            and issue the
                                                               to inspect       an inspection
                                                                                      Propertyreport.and
                                                                                                      In issue an in

         Mr. Garcia's
         Mr.  Garcia'sreport,report,
                              attached asattached
                                          Exhibit B, heas
                                                        thoroughly
                                                           Exhibit documented
                                                                      B, he Hurricane Harvey-related
                                                                              thoroughly   docuinented Hurrica

         damage
         damageto to
                  the the
                      Property in the amount
                            Property         of $130,374.04,
                                         in the    amount which  was subsequently which
                                                             of $130,374.04,      submittedwas
                                                                                            to subsequentl

         Nationwide/Scottsdale.
         Nationwide/S cottsdale.

                14.
                14.    Following the Plaintiffs'
                       Following                 appeal of the initial
                                     the Plaintiffs'            appeal denial
                                                                           ofof the
                                                                                their claim
                                                                                      initial     denial
                                                                                            through South of their cl

         Wind
         WiiidPublic Adjusters,
                Public          Nationwide/Scottsdale
                          Adjusters,                  again tasked Donan Engineering
                                          Nationwide/Scottsdale           again tasked
                                                                                     with yetDonan
                                                                                              another Engineering



                                                      3
:•
       Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 7 of 79




     inspection
     inspectioiiby Jeremy
                       by Vo. This was
                          Jeremy    Vo.Nationwide/Scottsdale's opportunity
                                                                   -tunity
                                         This was Nationwide/Scottsdale's  to review its previous
                                                                                to review      its previous
                                                                                           oppoi

     determinations
     determinations and arrive   a good faith
                           andat arrive     atand
                                                a final
                                                   good conclusion
                                                           faith toand
                                                                    issuefinal    for the coveredto issue paym
                                                                          paymentconclusion

     loss.
     loss. However, Nationwide/Scottdale
             However,                    did not do so, and
                          Nationwide/Scottdale              it instead
                                                          did    not reviewed
                                                                       do so, the
                                                                               andfileit   did not
                                                                                       and instead reviewed t

     adjust
     adjust its incorrect position, denying
                 its incorrect              the claim denying
                                      position,                  the26,
                                                      again. On June    2018, Nationwide/Scottsdale
                                                                     claim    again. On June 26, 2018, Na

     issued
     issued its final
                its denial,
                      finalwhich        whichthe—evidence
                                 — considering
                             denial,                      that it hadthe
                                                  considering         received indicatingthat
                                                                           evidence       that theit had receiv

     claim
     claim waswas    and proper
               validvalid   and— proper
                                 was the most egregious
                                          — was    the act of all.egregious
                                                        most       This letter is attached ExhibitThis letter is
                                                                                  act ofasall.

     C.
     C.

            14.
            14.    The 2018
                   The  2018letter was egregious
                                letter           because Plaintiffs
                                          was egregious             performed
                                                               because        serious and substantial
                                                                           Plaintiffs      performed serious a

     upkeep andand
     upkeep     repairs on the Property
                    repairs      on the by installing
                                           Property   an elastomeric roof system
                                                          by installing        aninelastomeric
                                                                                   November, 2016,roof system i

     only nine
     only      months
            nine      prior toprior
                   months      the landfall
                                        to by Hurricane
                                            the         Harvey.
                                                -landfall
                                                 ricane         Photographs
                                                           Harvey.
                                                              by            of the Property's
                                                                  Hui Photographs       of thepre- Property's p

     repairs
     repairs status,status,
                      the repairsthe
                                   in progress,
                                      repairs   andin
                                                    post-repairs
                                                       progress, were previously submitted to
                                                                      and post-repairs        were prev

     Nationwide/Scottsdale
     Nationwide/Scottsdale with the settlement
                                     with the  demand letter.
                                                  settlement  demand letter.

            15.
            15.    To further
                   To further refute refute
                                      the outrageous denials and positions
                                               the outrageous              taken by
                                                                      denials    and positio

     Nationwide/Scottsdale,
     Nationwide/Scottsdale, Plaintiffs submit as Exhibitsubmit
                                       Plaintiffs        D, a sworn
                                                                  asAffidavit
                                                                      Exhibit by Leslie
                                                                                  D, aLucas of Lucas
                                                                                        sworn    Affidavit by Les

     Construction,
     Construction, a localaroofer
                             localwithroofer
                                      40 years of experience
                                                with         and a solid
                                                       40 years      of reputation
                                                                         experiencein the area,
                                                                                           and inawhich
                                                                                                   solid reputation

     he
     he asserts
         assertsunder under
                      oath that oath
                                the roofthat
                                         was installed
                                               the roofproperly
                                                             wasin November,
                                                                   installed 2016, and that noin
                                                                                properly       roofNovember, 201

     could
     could have survived
             have        the Category
                     survived     the4 Category
                                       winds, wind-driven debris, and
                                                   4 witids,          historic rain accumulations
                                                                   wind-driven        debris, and of historic ra

     Hurricane
     Hurricane Harvey withoutwithout
                  Harvey      significantsignificant
                                         damage. Furthermore, attached
                                                         damage.       as Exhibit E is a screen
                                                                     Furthermore,        attached
                                                                                                shot as Exhibit

     of
     ofthethe
           roofroof
               inspection certification certification
                      inspection        from the City of Cuero,
                                                            fromdated
                                                                    the   City
                                                                      January     of Cuero,
                                                                              7, 2017,          dated January 7,
                                                                                       or about seven

     months before
     inonths       Hurricane
                before       Harvey struck,
                          Hurricane         noting that
                                        Harvey          the roofnoting
                                                   stnick,      repair wasthat  theand
                                                                           completed roof  repair was comple
                                                                                       conformed

     to code.
     to   code.

            16.
            16.    Despite
                   Despite the settlement demand, Nationwide/Scottsdale
                               the settlement                           has failed to respond to or
                                                    demand, Nationwide/Scottsdale                has failed to

     to pay
     to  payPlaintiffs for reasonable
               Plaintiffs        for and necessary costs and
                                      reasoiiable        of repairs
                                                              necessary        costsasof
                                                                    to their Property     repairs to thei
                                                                                       properly



                                                  4
  Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 8 of 79




                                                     unbehoiden to the interests of an insurance
documented and disclosed by a public adjuster who is unbeholden

carrter.
carrier.




                              CAUSES OF ACTION BY NATIONWIDE/SCOTTSDALE

                                      COUNT I -- BREACH OF
                                                        ®F CONTRACT


           17. Plaintiffs incorporate the foregoing allegations by this reference.
           17.

           18.
           18.   In accordance with the tertns
                                        terms of
                                               of the
                                                   the Policy, Nationwide/Scottsdale had
                                                       Policy, Natioiiwide/Scottsdale had a duty to

                                        incui-red to its commercial Property.
indemnify Plaintiffs for covered losses incurred
indemtiify

           19.
           19.   Nationwide/Scottsdale has failed
                 Nationwide/Scottsdale has  failed to
                                                    to fully and properly
                                                       fully and properly adjust
                                                                          adjust the covered
                                                                                     covered loss to

Plaintiffs' Property.

           20.   Nationwide/Scottsdale has wrongfully refused
                                                      refused to
                                                              to tender
                                                                 tender all proceeds due and owing

to Plaintiffs under the Policy, even though coverage has become reasonably
                                                                reasonably clear.

           21.   Nationwide/Scottsdale's denial of
                                                of coverage, failure to fully atid
                                                                              and properly adjust the

loss, and refusal to tender all proceeds due and owing under the
                                                             the policy
                                                                 policy constitute
                                                                        constitute material breaches

of the insurance policy.

           22.   As a direct
                      direct result
                             result of
                                    ofNatioiiwide/Scottsdale's
                                       Nationwide/Scottsdale's breach of its contract
                                                                             contract of
                                                                                      of insuraiice,
                                                                                          insurance,

Winston has suffered
Winston     suffered and
                     and contitiues
                          continues to
                                    to suffer
                                        suffer direct
                                                direct aiid
                                                        and reasonably
                                                             reasonably foreseeable
                                                                         foreseeable consequential
                                                                                      consequential

damages, and has incurred attorney fees and other expenses in amounts
                                                              atnounts to be determined at trial.

           23.    Nationwide/Scottsdale bears i-espondeat
                  Nationwide/Scottsdale       respondeat superior liability for the acts and omissions

of Donan Engineering,
         Engineering, Huen
                      Huen Sea Kim;
                               Kim, and Jeremy
                                        Jeremy Vo. Williains
                                                   Williams v.
                                                             ti~.Great.
                                                                  Great.W.
                                                                        W.Distrib.
                                                                           Distrib. Co.
                                                                                    Co. of

Amarillo, No. 12-16-00095-CV
14rnar•illo,  12-16-00095-CV (12«'
                             (12' Ct. of Appeals. Dec. 16. 2016).

           24.    Nationwide
                  Nationwide is responsible for
                             is responsibie for the conduct
                                                    conduct of its
                                                                its subsidiary,
                                                                     subsidiary, Scottsdale,
                                                                                 Scottsdale, though
                                                                                              though


                                                    ki
  Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 9 of 79




which it operates as a surlilus
                       surplus lines insurer in Texas.

      Count II Against Natioiial-Violations
                       National-Violations Of The Texas Unfair Claims Practices Act

       24.      Plaintiffs re-allege the above paragraphs as if fully set forth herein.

       25.      Implicit in the contract
                                contract of insurance between Plaintiffs and Nationwide/Scottsdale

was the covenant that Nationwide/Scottsdale would at all times act in good faith
                                                                           faitli and
                                                                                  and deal
                                                                                      deal honestly
                                                                                           honestly

and fairly with Plaintiffs.

       26.      Nationwide/Scottsdale's violations
                                        violations of its obligation of good faith and fair dealing

include, but are not limited to:

               a. Failing to iliterpret
                             interpret the contract
                                           contract of insurance
                                                       insurance in accordance
                                                                    accordance with
                                                                               with Texas
                                                                                    Texas law and

                in accordance with Plaintiffs' reasonable expectations;

                b. Inserting
                   lnsertiiig and attempting to enforce invalid policy provisions;

                c. Failing and
                           and refusing to promptly and fairly investigate and process and determine
                                                                                           determine

                coverage under the Policy;

                d. Failing to adopt and implement reasonable standards for the prompt, fair, honest,

                and equitable investigation, processing,
                                             processing, and
                                                         and evaluation
                                                             evaluation of
                                                                        of Plaintiffs'
                                                                           Plaintiffs' claim;

                e. Failing to supervise Nationwide/Scottsdale's employees, representatives, agents,

                and adjusters to ensure that claims are handled in
                                                                ui a fair and proper manner;

                f. Making material misrepresentations concerning policy i-rights
                                                                           ights and benefits

                in order to gain a windfall advantage;

                g. Not atteinpting
                       attempting in
                                   in good faith to effectuate prompt, fair, and equitable settlements

                of Plaintiffs'
                   Plaintiffs' claims
                               claims when
                                      when liability
                                           liability under the Policy had become reasonably clear;

                h. Wrongfully
                   Wrongfully denying coverage to its insureds/Plaintiffs under the Policy;

                i. Instituting performance-based
                               performance-based practices
                                                 pi•acticesfor
                                                            for employees,
                                                                employees, agents,
                                                                           agents, adjusters,
                                                                                   adjusters, and



                                                   .2
                                                   6
:•
      Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 10 of 79




                       vendors, which
                                which encourages placing the
                                                         the financial
                                                             financial interests
                                                                       interests of the insurer above the

                       financial interests of the insured in order to obtain a windfall profit; and

                       j. Forcing the insureds/Plaintiffs to file suit to recover all proceeds
                                                                                      proceeds due and owing

                       under the Policy.

                27.   As a result of Nationwide/Scottsdale's breach of its covenant of good faith and fair

     dealing, Plaintiffs
              Plaintiffs have suffered and continues to suffer
                                                        suffer extra-contractual
                                                               extra-contractual damages
                                                                                 damages which were

     reasonably foreseeable to Defendant, uicluding,
                                          including, but not limited to vexation, annoyance,
                                                                                  annoyance, emotional

     distress, loss of use, and loss of opportunity.

                28.    Nationwide/Scottsdale's
                       Nationwide/Scottsdale's acts
                                               acts and
                                                    and oinissions
                                                        omissions alleged herein in breach in the implied

     covenant of good faith
     covenant         faith and
                            and fair
                                 fair dealing
                                       dealing were
                                               were done
                                                     doneintentionally,
                                                          intentionally, willfully,
                                                                         willfully, wantonly,
                                                                                    wantonly, grossly,
                                                                                              grossly,

     maliciously and/or with recicless
     inaliciously            recicless disregard
                                       disregard for
                                                 for the
                                                     the rights
                                                         rights of the Plaintiffs. Accordingly, Plaititiffs
                                                                                                Plaintiffs

     are entitled to recover punitive damages in an amount to be determined by the jury and sufficient

     to punish Nationwide/Scottsdale for its misconduct aiid
                                                        and to deter others from similar conduct in the

     futhire.
     future.

         Count III -- Non-Compliance With Texas Insurance Code Chapter 542•
                                                                       542: "The Prompt
                                     Payment Of
                                              ®f Claims Act"

                36.    Plaintiffs re-allege all preceding paragraphs as if fully set forth herein.

                37.    Nationwide/Scottsdale's
                       Nationwide/Scottsdale'sconduct
                                               conductconstitutes
                                                       constitutesmultiple
                                                                  multipleviolations
                                                                           violationsof
                                                                                      of the
                                                                                         the Texas
                                                                                             Texas

     Prompt Payment
            Payment of
                    of Claims Act. Tex. Ins. Code Chapter 542. All violations made under this article

     are made actionable by Tex. Ins. Code Section 542.060.

                38.    By accepting insurance
                                    insurance premiums
                                              premiums but
                                                       but refusing
                                                           refusing without
                                                                    without aa reasonable
                                                                               reasonable basis
                                                                                          basis to pay

     benefits dueand
     benefts due  andowitig,
                     owing, Nationwide/Scottsdale
                             Nationwide/Scottsdale has
                                                   has engaged
                                                       engaged in an unconscionable action or course

     of action
        action as
               as prohibited
                   prohibited by
                              by the
                                  the DTPA
                                       DTPAsee.
                                            sec.17.50(a)(1)(3)
                                                 17.50(a)(1)(3) in
                                                                 in that
                                                                     thatNationwide/Scottsdale
                                                                          Nationwide/Scottsdale took
                                                                                                took

     advantage of Plaintiffs' lack
                              lack of
                                   of Knowledge,
                                      Knowledge, ability, experience, and capacity
                                                          experience, and capacity to a grossly unfair
                                                                                                unfair

                                                          7
:•
      Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 11 of 79




     degree, that also resulted in a gross disparity between the consideration paid in the transaction and

     the value received, in violation of
                                      of Chap. 541, Texas Insurance Code.

                      COUNT IV - Violation
                      CoUiyT     Violationof
                                           ofthe
                                              theTexas
                                                  TexasDeceptive
                                                        DeceptiveT'rade
                                                                  Trade Practices ActAct
                                                                          Practices
            29.       Plaintiffs re-allege all preceding paragraphs as if fully set forth herein.

            30.
            30.       At all
                         all times
                              times relevant
                                     relevant hereto,
                                               hereto, Natioiiwide/S cotts dalewas
                                                        Nationwide/Scottsdale   wasa a"person" and was
                                                                                      "person" and

     engaged
     engaged in
             in "trade" or "commerce"
                           "commerce" as those
                                         those terms are defined
                                                         defined by
                                                                 by the
                                                                     the Texas
                                                                         Texas Deceptive
                                                                               Deceptive Trade
                                                                                         Trade

     Practices Act.

            31.       Nationwide/Scottsdale, ininconnection
                      Nationwide/Scottsdale,      coiuiectionwith
                                                              withthe
                                                                   thesale
                                                                       sale of
                                                                            of the
                                                                               the described policy of
                                                                                   described policy

     insurance to the Plaintiffs, knowingly represented that the services being sold were of a particular

     standard,
     standard, quality,
               quality, or grade. Specifically,
                                   Specifically,Nationwide/Scottsdale
                                                 Nationwide/Scottsdale represented
                                                                        represented to
                                                                                    to Plaintiffs
                                                                                       Plaintiffs tha.t
                                                                                                   that it

     would completely, properly, and in good faith, investigate
                                                    investigate and adjust any insurance claim made

     under the Policy and that it would fully indemnify Winston for any covered loss sustained to the

     Property.

            32.         Nationwide/Scottsdale has
                        Nationwide/Scottsdale  hasfailed
                                                   failedtoto perform
                                                              perform in
                                                                       in a inanner
                                                                            manner consistent  with its
                                                                                    consistent with

     representations     contractual obligations,
     representations and contractual obligations, and
                                                  and as a consequence has violated the Texas Deceptive
                                                                                              Deceptive

     Trade Practices
     Trade Practices Act. Through its
                     Act. Through  its acts
                                        acts and
                                             and omissions,
                                                 omissions, and the acts
                                                                    acts and
                                                                         and omissions
                                                                             omissions of its agents,

     adjusters,
     adjusters, and representatives, Nationwide/Scottsdale
                and representatives, Nationwide/Scottsdalehas
                                                           hasfailed
                                                               failedtotoact
                                                                          act in
                                                                               in good
                                                                                  good faith,
                                                                                       faith, failed
                                                                                              failed to

     properly adjust Plaintiffs' insurance
                                  insurance claim,
                                            claim, and
                                                   and has failed to fully
                                                                     fully indemnify Plaintiff for covered

     losses sustained to the Property.

            33.         As a direct
                             direct and
                                    and proxirnate
                                        proximate result
                                                   result of Nationwide/Scottsdale's
                                                             Nationwide/Scottsdale's wrongful
                                                                                     wrongful conduct,

     Plaintiffs have suffered damages, and continues to suffer the loss.

            34.         Nationwide/Scottsdale's acts and
                        Nationwide/Scottsdale's acts and omissions
                                                         omissions alleged herein in violating the Texas

     Deceptive Ti-
               Trade            Act were
                  ade Practices Act were done
                                         done intentionally,
                                               intentionally, willfully, wantonly, maliciously, and/or

     with reckless disregard
     with reckless disregard for the rights of Plaintiffs.
                             for the           Plaintiffs. As such, Plaintiffs
                                                                    Plaintiffs are entitled
                                                                                   entitled to recover
                                                                                               recover

                                                         8
 Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 12 of 79




punitive damagesin
punitive damages in an
                    an amount to be
                       amount to be detei-
                                     determined
                                          niined by the juiy
                                                 by the  jury and
                                                               and sufficient
                                                                    sufficient to
                                                                                to punish
                                                                                    punish

Nationwide/Scottsdale for
Nationwide/Scottsdale for its
                          its misconduct and to deter others froin
                                                             from similar conduct in the future.

       35.        Nationwide/Scottsdale
                  Nationwide/Scottsdalehas
                                        haswillfully
                                           willfully engaged
                                                      engagedin
                                                              in "unfair
                                                                 "unfair and deceptive
                                                                             deceptive trade
                                                                                       trade

practice[s]." As such, Plaintiffs
practice[s]."          Plaintiffs are entitled
                                      entitled to
                                               to recover
                                                   recover additional
                                                           additional damages
                                                                      damages pursuant
                                                                              pursuant to Texas
                                                                                          Texas

          Trade Practices
Deceptive Trade Practices Act
                          Act in
                              in an
                                 an amount up to three times its actual damages.

       36.        Plaintiffs have been forced to retain the services of attorneys to enforce its rights

herein, and
herein,        such, pursuant
        and as such, pursuant to Texas
                                 Texas Deceptive PracticesAct,
                                       Deceptive Practices Act, itit is
                                                                     is entitled
                                                                        entitled to
                                                                                 to an award of

attorneys' fees and costs associated with this action.

                                      Conditions Precedent

       39.      All conditions precedent
                All conditions precedent have
                                         have been waived
                                                   waived by
                                                          by Nationwide/Scottsdale and its
                                                             Nationwide/Scottsdale and

adjusters/inspectors, have been
adjusters/inspectors, have been performed
                                performed by Plaintiffs, or have otherwise been satisfied,
                                                                                satisfied, including

                to ~re-Hurricane
but not limited to pre-Hurricane Harvey maintenance repairs on the Properry.
                                                                   Property. Further, any claim

   Nationwide/Scottsdale that
by Nationwide/Scottsdale  that Plaintiffs
                               Plaintiffs did
                                          did not
                                              not somehow comply with
                                                  somehow comply with the Policy contract is

bai-
barred
    red by waive based on all Defendant's
                              Defendant's breach
                                          breach and
                                                 and non-compliance
                                                     non-compliance with the material terrns
                                                                                      terms of

the Policy insurance contract. Generally, when one party to a contract commits a material breach,

the other party is discharged
                   discharged or
                              or excused
                                 excused from further performance. Mustang Pipeline Co., Inc. v.
                                                                                              v.

DriverPipeline
Driver Pipeline Co.,
                Co., Inc., 134 S.W. 3d 195, 196 (Tex. 2004).

                              DAMAGES PURSUANT TO
                       TEX. BUSINESS
                            BUSINESS&&COMMERCE
                                      COMMERCE CODE
                                               CODE X17.50
                                                    U7.50

       40.         Plaintiffs
                   Plaintiffs request
                              request this  Court enter
                                       this Court  enter aajudgment
                                                             judgment against
                                                                        againstDefendant
                                                                                Defendant

Nationwide/Scottsdale for:

               a. All amounts contracted for pursuant to the subject Policy contract;

               b. All compensatory damages;

               c. Punitive damages;


                                                  9E
 Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 13 of 79




                 d. Treble damages as allowed under Texas law;

                             post judgment interest;
                 e. Pre- and post-judgment

                  f. Attorneys' fees and costs to be documented; and

                 g. All other relief that the Court deems just and proper.

                                              JURY DEIVIAND
                                              JURY DEMAND

       41.      Plaintiffs respectfully demandaatrial
                           respectfully demand   trial by
                                                       by jury.
                                                          iury.

                                      REQUEST
                                      REQUEST FOR
                                              FOR DISCLOSURE

       42.      Pursuant to Rule 194,
                Pursuant              Defendant Nationwide/Scottsdale
                                 194, Defendant Nationwide/Scottsdale is
                                                                      is requested    disclose,
                                                                         requested to disclose,

within fifty (50) days
                  days of
                       of service
                          service of
                                  of this
                                      this request,
                                            request, the
                                                      the information                           Rule
                                                           information or material requested in Rule

194.2(a)-(I).
194.2(a)-(l).

                                               PRAYER

       WHEREFORE, PREMISES CONSIDERED,
       WHEREFORE, PREMISES CONSIDERED, Plaintiffs
                                       Plaintiffs Kerry
                                                  Kerry Rhotenberry
                                                        Rhotenberry and Robert
                                                                        Robert

Rhotenberry pray that upon trial hereof, that they have and recover such
Rhotenberry pray                                                    such sums
                                                                         sums as
                                                                              as would
                                                                                 would reasonably

and
and justly compensate them in
           compensate them in accordance with the
                              accordance with  the rules
                                                   rules of
                                                         of law
                                                            law and procedure,
                                                                    procedure, as to actual
                                                                                     actual

damages, and all
damages, and all punitive
                 punitive and
                          and exemplary
                               exemplary damages as inay
                                         damages as  may be
                                                         be found
                                                             found against
                                                                    against Defendant
                                                                             Defendant

Nationwide/Scottsdale. In
Nationwide/Scottsdale. In addition,
                          addition, Plaintiffs
                                    Plaintiffs further
                                               further request
                                                       request the
                                                                the award
                                                                    award of
                                                                          of attorney's
                                                                             attorney's fees for the

trial and any appeal of this case, for all costs of Court on its behalf expended, for prejudgment and

post-judgment interest as allowed by law, and for any other and
                                                            and further
                                                                further relief, either at law or in

equity, to which Plaintiffs may show themselves justly entitled.

                                                Respectfully submitted,

                                                Callagy Law, P.C.
                                                Is!Je~'fr'ev
                                                lsl Jeffrey G.
                                                             G. Zane
                                                Jeffrey G. Zane, Esq.
                                                State Bar
                                                      Bar No.:
                                                          No.: 24095197
                                                807 Rock Street, Ste 101
                                                Georgetown., Texas
                                                Georgetown,   Texas 78626

                                                   10
Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 14 of 79




                                Telephone No.: (5 12) 508-4693
                                               (512)
                                Einail: jzane@callagylaw.com
                                Email: jzane@eallagylaw.com

                                Counsel_for
                                Counselfor Kerry Rhotenbeiry
                                                 Rhotenberry and Robert
                                Rhotenberry




                                  11
      Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 15 of 79


                                                                                                P.O. Box 4120
              ~.:.:.                                                                            Scottsdale, AZ 85261-4120

                                                                                                480-365-4000
                                                                                                1-800-423-7675



Nationwide'
PJationwide~
  i5,qn;Your
  is on your s s'c!e;
               de     '"


October 26, 2017

                                       MAIURETURiV RECEIPT REQUESTED
                             CERTIFIED MAIURETURN


Robert & Kerry Rhotenberry
104 W Reuss
Cuero, TX
       TX 77954


RE:      Insured:               Robert & Kerry Rhotenberry
         Policy No(s).:         CPS 2610727
         Claim No(s).:          01783688
         Date of Loss:          August 26, 2017
         Loss Location:         210 N ESPLANADE ST, CUERO, TX
         Type of Loss:          Hurricane Harvey


Dear Mr. & Ms. Rhotenberry:

                                       for damage as referenced above.
We are writing in regard to your claim for

We requested
      requested field
                  field adjuster
                        adjuster to
                                 to inspect
                                    inspect the
                                            the damage
                                                damage toto your
                                                            your property. The adjuster
                                                                 property. The adjuster has observed wind
damages to the front metal awning which tore off  off and created an opening allowing water intrusion to the
first floor of the building.

The adjuster also inspected the roof
                                 roof the building and found the roof fasteners have popped through the
roof coverings in multiple locations and are allowing water intrusion
                                                                intrusion to the ceilings of the second level
spaces of the building. The
                        The adjuster
                             adjuster confirms
                                      confirms this
                                                this locations' roof leak is unrelated to wind or hail.

Unfortunately, your policy does not provide coverage for damages from wear and tear, deterioration, or
inadequate maintenance of the roof fasteners which isis causing
                                                        causing the
                                                                 the roof
                                                                      roof to
                                                                            toleak.
                                                                               leak. Furthermore, your policy
does not provide coverage for rain intrusion unless
                                              unless wind
                                                      wind or
                                                           or hail first causes damage to the roof which
causes
causes an
        an opening
            opening that
                     that allows
                          allows the
                                 the water
                                     water to
                                           to intrude,
                                              intrude, which
                                                        which is
                                                               is not
                                                                  not present
                                                                       present at at the
                                                                                     the roof of
                                                                                              of the
                                                                                                  the property,
                                                                                                      property,
therefore those damages are not included in the estimate of repairs for the covered wind damages.

The policy does provide coverage for the wind damage and subsequent rain water intrusion associated
with  themetal
with the metalawning
               awningat at
                        thethe front
                            front     of the
                                  of the      building.
                                          building.     An estimate
                                                    An estimate       for repairs
                                                                for repairs       hasproduced
                                                                            has been  been produced
                                                                                              by the by the
inspecting adjuster,
           adjuster, however the current total of the estimated repairs does not exceed the policy wind
and hail deductible of $5,000.00 for this location, therefore no payments can be made.

Please
Please refer     your policy,
       refer to your   policy, form
                                form CP
                                      CP00
                                         001010 (10-12)BUILDING
                                              (10-12)   BUILDINGAND
                                                                 ANDPERSONAL
                                                                     PERSONALPROPERTY
                                                                              PROPERTY
COVERAGE FORM, which states as follows:

                       A.   Coverage
                            Coverage




                                        Underwritten
                                        Undervvri[ten by
                                                      by Scottsdale
                                                         Scottsdale Insurance
                                                                     Insurance Company
                                                                               Company

                                                                                           EXHIBIT A
    Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 16 of 79


Robert & Kerry Rhotenberry
October 26, 2017
October 26,
Page2
Page



                     We will pay
                             pay for direct
                                      direct physical loss of or damage
                                                                 damage to Covered
                     Property at the premises described in the Declarations caused
                     Property at
                     by or resulting from any Covered Cause of Loss.

                     1.      Covered Property

                             Covered Property, as used in this
                                                           this Coverage Part, means
                                                                                means
                             the type of property described in this section, A.1., and
                             limited
                             limited in
                                     in A.2.
                                         A.2. Property   Not Covered,
                                              Property Not   Covered,ifif aa Limit
                                                                             Limit Of
                             Insurance is shown
                                           shown in
                                                  in the Declarations for that type of
                             property.

                             a.      Building,
                                     Building, meaning
                                                meaning the
                                                          the building
                                                               building or
                                                                         or structure
                                                                             structure
                                     described in the Declarations, including:

                                     (1)    Completed additions;

                                     (2)    Fixtures, including outdoor fixtures;

                                     (3)    Permanently installed:

                                            (a)    Machinery; and

                                            (b)    Equipment;

                                     (4) . Personal
                                            Personalproperty
                                                      propertyowned
                                                                 owned byby you
                                                                            you that
                                                                                that is
                                            used
                                            used to maintain or service
                                                                   service the building
                                                                               building
                                            or structure or its premises, including:

                                     (5)
                                     (5)   If not covered by other insurance:

                     3.      Covered Causes Of Loss

                             See applicable
                                 applicable Causes
                                            Causes Of
                                                   Of Loss
                                                      Loss form as shown in the
                             Declarations.

We
We now call your
            your attention
                 attentionto
                           tothe
                              theCauses
                                  CausesofofLoss
                                             LossForm,
                                                  Form,Form
                                                        FormNo.
                                                             No.CP
                                                                 CP10
                                                                    1010
                                                                       10(10-12)-
                                                                          (10-12) -CAUSES
                                                                                    CAUSES OF
                                                                                           OF LOSS
                                                                                              LOSS
—
—BASIC
  BASICFORM,
        FORM, which states:

              A.     Covered Causes Of Loss

                     When Basic is shown in the Declarations, Covered Causes of
                     Loss means
                          means the
                                 thefollowing:
                                     following: .

                    1.
                    1.       Fire.

                     2.      Lightning.




                                                                                    EXHIBIT A
    Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 17 of 79


Robert & Kerry Rhotenberry
October 26, 2017
Page 3



                    3.       Explosion,
                             Explosion, including
                                          including the
                                                     the explosion
                                                           explosion of
                                                                      of gases
                                                                         gases oror fuel
                             within the furnace of any fired
                             within the                 fired vessel
                                                              vessel or
                                                                     or within the flues
                             or passages
                                passages through
                                            through which
                                                     which the gases of combustion
                                                                           combustion
                             pass.
                             pass. This
                                     This cause
                                          causeof of loss
                                                      loss does
                                                            does not
                                                                  not include   loss or
                                                                      include loss
                             damage by:

                    4.       Windstorm or Hail,
                                          Hail, but
                                                but not
                                                    not including:
                                                         including:

                             a.
                             a.      Frost or
                                           or cold weather;

                             b.      Ice (other than
                                     Ice (other than hail),
                                                      hail), snow or
                                                                  or sleet,
                                                                      sleet, whether
                                                                             whether
                                     driven by wind or not;

                             c.
                             C.      Loss or damage
                                              damageto   to the
                                                             theinterior
                                                                  interior of
                                                                           of any
                                                                              any building
                                                                                  building or
                                     structure, or the
                                                     the property
                                                         property inside the building or
                                     structure, caused
                                                caused by   by rain,
                                                                rain, snow,
                                                                       snow, sand
                                                                               sand or dust,
                                     whether
                                     whether driven
                                                drivenby  by wind
                                                               wind or or not,
                                                                            not, unless
                                                                                 unless the
                                                                                         the
                                                  structure first
                                     building or structure      first sustains wind or hail
                                     damage
                                     damage to to its
                                                   its roof
                                                       roof or walls through which the
                                     rain, snow, sand
                                                  sand oror dust
                                                              dust enters;
                                                                    enters; or
                                                                             or

                    5.       Smoke causing sudden andand accidental
                                                         accidental loss or
                                                                         or damage.
                             This cause
                             This  cause ofof loss
                                              loss does
                                                   does not
                                                         not include
                                                              include smoke
                                                                        smoke from
                                                                               from
                             agricultural smudging or industrial operations.
                             agricultural

                    6.       Aircraft or
                                      or Vehicles,  meaning only
                                         Vehicles, meaning      only physical
                                                                      physical contact
                                                                                 contact of
                                 aircraft, aa spacecraft,
                             an aircraft,      spacecraft, a self-propelled
                                                               self-propelled missile,
                                                                                 missile, a
                             vehicle or an
                             vehicle     an object
                                              object thrown
                                                     thrown up up by a vehicle
                                                                          vehicle with the
                             described
                             described property
                                          propertyor or with
                                                        with the
                                                              the building or structure
                                                                                  structure
                             containing the described
                                               described property.
                                                          property. This cause
                                                                             cause of loss
                             includes  loss or
                             includes loss   or damage
                                                damage byby objects
                                                             objects falling
                                                                      falling from
                                                                              from aircraft.
                                                                                    aircraft.

                    7.       Riot or Civil Commotion, including:
                                                       including:

                    8.       Vandalism, meaning willful
                                                   willful and malicious
                                                               malicious damage
                                                                         damage to, or
                             destruction
                             destruction of,
                                         of, the described property.
                                                             property.

                    9.       Sprinkler Leakage,
                                        Leakage, meaning
                                                  meaning leakage
                                                            leakage or or discharge
                                                                          discharge of
                             any substance
                                  substance from an Automatic
                                                       Automatic Sprinkler
                                                                   Sprinkler System,
                                                                               System,
                             including collapse of
                             including collapse of a tank that is part of
                                                                       of the system.

                    10.      Sinkhole Collapse, meaning loss
                                                         loss or damage caused by
                             the   sudden sinking
                             the sudden     sinking oror collapse
                                                          collapse ofof land
                                                                          land into
                                                                                 into
                             underground
                             underground empty
                                           empty spaces
                                                   spaces created
                                                           createdbyby the
                                                                        the action
                                                                            action of
                             water on limestone or dolomite.
                                                   dolomite. This cause of loss does
                             not include:




                                                                                         EXHIBIT A
     Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 18 of 79


Robert & Kerry Rhotenberry
October 26, 2017
Page44
Page



                       11.     Volcanic    Action, meaning
                               Volcanic Action,     meaning direct
                                                               direct loss
                                                                       loss or
                                                                            or damage
                                                                                damage
                               resulting from the
                                               the eruption of aa volcano when the loss
                               or damage is caused by:

Please refer to the
                the policy
                    policy which
                           which contains
                                 contains the following endorsement, which read as follows:

                                             UTS-183g (08-10)

                 THIS ENDORSEMENT CHANGES THE
                                          THE POLICY. PLEASE READ IT
                                    CAREFULLY.

                             WIND OR HAIL PERCENTAGE DEDUCTIBLE

               This endorsement modifies insurance
                                         insurance provided
                                                   provided under the
                                                                  the following:
                                                                       following:

                    BUILDERS
                    BUILDERS RISK
                             RISK COVERAGE FORM BUILDING AND PERSONAL
                     PROPERTY COVERAGE FORM CONDOMINIUM ASSOCIATION
                                      COVERAGEFORM
                                      COVERAGE FORM

               With respect
                     respect to the perils
                                      perils of
                                             of wind
                                                wind and/or
                                                     and/or hail,
                                                            hail, Item
                                                                   Item D.
                                                                        D. Deductible
                                                                           Deductible is
               deleted in its entirety
               deleted        entirety and is replaced by the following:
                                                              following:

               D.      Deductible
                       Deductible

                       In any
                          anyone
                              oneoccurrence of loss
                                   occurrence    of or  damage
                                                     loss         to covered
                                                           or damage      to property
                                                                              covered property
                       by wind oror hail
                                    hail (hereinafter    referred to
                                         (hereinafter referred        to as
                                                                         as loss),
                                                                             loss), we
                                                                                    we will
                                                                                       will first
                       reduce  the amount
                       reduce the    amount of of loss ifif required
                                                              required by by the
                                                                              theCoinsurance
                                                                                  Coinsurance
                       Condition
                       Condition or thethe Agreed
                                            Agreed ValueValue Optional
                                                                  Optional Coverage.
                                                                              Coverage. IfIf the
                       adjusted amount
                                 amount ofof loss
                                             loss is
                                                   is less
                                                      less than or equal to the Deductible,
                       we will not
                       we      not pay
                                    pay for that
                                              that loss.
                                                    loss. IfIf the
                                                                the adjusted
                                                                    adjusted amount of loss
                       exceeds   the Deductible,
                       exceeds the    Deductible, we we will
                                                         will then
                                                                then subtract the Deductible
                                                                                     Deductible
                       from the adjusted    amount of
                                 adjusted amount        of loss,
                                                           loss, and
                                                                   and will pay
                                                                              pay the resulting
                       amount or the Limit of Insurance, whichever is less.

                       In determining the amount,
                                            amount, ifif any,
                                                         any, that
                                                               that we
                                                                    we will
                                                                         will pay
                                                                              pay for
                                                                                  for loss or
                       damage, we
                       damage,   wewill
                                    willdeduct
                                         deductan anamount
                                                     amountequalequaltoto 1%          Limit(s)
                                                                          1% of the Lim  it(s)
                       of Insurance
                           Insurance of covered
                                        covered property      that has sustained
                                                   property that         sustained loss or
                       damage, subject
                       damage,   subject to
                                          to aa$
                                               $ 5000.00
                                                  5000.00 minimum
                                                           minimum Deductible.
                                                                        Deductible.

                       The  Wind or Hail Deductible is calculated separately for, and
                       The Wind
                       applies separately to:
                                          to:

                       1.
                       1.      Each building that sustains loss
                                                           loss or
                                                                 or damage.
                                                                    damage.
                       2.
                       2.      Personal  property at
                               Personal property   at each
                                                      each building,
                                                            building, ifif there
                                                                           there is
                                                                                  is loss
                                                                                     loss or
                               damage to
                               damage  to that
                                          that personal property.
                       3.
                       3.      Personal property in the open.
                       4.
                       4.      Each separately scheduled
                                                scheduled item
                                                           item not
                                                                 not described
                                                                     described in items
                               1.-3.



                                                                                             EXHIBIT A
      Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 19 of 79


Robert & Kerry Rhotenberry
October 26, 2017
Page 5



                        If there is
                        If there  isdamage
                                     damagetotoboth
                                                both  a building
                                                    a building andand
                                                                    personal  property
                                                                        personal        in in
                                                                                   property
                        that building,
                        that  building,separate
                                        separatedeductibles
                                                  deductiblesapply to the
                                                               apply      building
                                                                       to the      and to
                                                                              building  and to
                        the personal
                        the  personalproperty.
                                        property.


                                          photos confirm
The adjuster reports and the inspection photos    confirm multiple roofing fasteners have popped thru the
roofing materials, exposing the building to rain water
                                                 water intrusion.
                                                        intrusion. The adjuster confirmed no indications of
wind or hail damage were present on the roof surface.

Your policy is a Named
Your             Named Perils policy.
                                policy. That means
                                             means thatthat if a cause of loss is
                                                                                is not
                                                                                   not specifically
                                                                                       specifically listed,
                                                                                                    listed, or
"named" above, then there is no coverage
                                 coverage for
                                           for that
                                               that loss
                                                     loss under
                                                          under your
                                                                  your policy.
                                                                       policy. Wear
                                                                               Wear and
                                                                                      and tear,
                                                                                           tear, deterioration
or inadequate maintenance of
                           of these fasteners are not among the covered causes of loss for which your
policy provides coverage and therefore are not covered.

Additionally, a roof leak is also not a covered cause of lossloss under
                                                                  under the
                                                                         the policy.   The covered cause of loss
                                                                             policy. The
of windstorm
    windstorm and hail states
                          states the
                                  the policy
                                       policy does
                                                does not
                                                     not provide
                                                         provide coverage
                                                                  coverage for
                                                                             for damage
                                                                                  damage caused
                                                                                              caused byby rainwater
                                                                                                          rainwater
intrusion to a building unless the building first sustains damage
                                                              damage by
                                                                      by wind
                                                                           wind or hail that creates
                                                                                               creates an opening
for rainwater to intrude.
                 intrude. NoNo wind
                                wind oror hail
                                          hail damages
                                                damages were
                                                         were found
                                                               found at the roof
                                                                             roof of
                                                                                   of the
                                                                                       the location,
                                                                                            location, therefore any
water damages
       damages to to the
                     the 2"d
                         2nd floor
                             floor interior are not covered.

Wind and hail damages
                damages were observed
                                 observed to the metal awning
                                                         awning at the front of the
                                                                                the building,
                                                                                    building, however,
                                                                                              however, as
discussed above,
discussed  above, the
                   the estimated
                       estimated repairs
                                  repairs at
                                          at these covered damages fall below the wind and hail deductible
of $5,000 for the building, thus no payments were made for these buildings.

Please note, you may be eligible for Federal Disaster Relief
                                                      Relief assistance.
                                                             assistance. Please
                                                                         Please contact
                                                                                contact FEMA directly
at 1-800-621-3362 with any questions.

    Company reserves
The Company    reserves the
                         the right
                             right to review any
                                             any additional claims or amendments to this claim and to make
                                                                                                        make
a separate determination as to whether a new claim or amendment to this claim is covered by the policy.
Any decision we make regarding coverage
                                    coverage is
                                              is based on
                                                        on the facts as presented to us prior to our coverage
                                                                                                     coverage
determination and should not be construed as applicable to aa new  new claim or an amendment to this claim.
Our right to have notice of either situation is reserved, as are the notice conditions of the policy.

If you believe there is additional information that should be considered
                                                               considered oror some
                                                                               some other reason
                                                                                           reason your
                                                                                                   your policy
should provide coverage, please provide
                                    provide that information in writing within 30 days of
                                                                                       of receipt of this letter.

Sincerely,
:


Brian King
Claim Representative
Office - 800.423.7675 x 2401
Fax
Fax - -480.483.6752
        480.483.6752
kinqb29
kinqb29 on.scottsdaleins.com
           scottsdaleins.com

cc:     Agent: 42008
        Agent: 42008




                                                                                              EXHIBITA
                                                                                              EXHIBIT A
                          Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 20 of 79



sOl1iH WWp~ South Wind Public Adjusters Inc.
SOLIFHW
'   • , i.Sul,aia..r.iartpiaxs•
                                  South
                                  Soutli Wind Public Adjusters Inc.
                                         Wind Public           lnc.
                                  5820 Grand Lalce
                                              Lake Circle
                                  Robstown, Texas 78380
                                  WWW.Southwindpa.corn
                                  WWW.Southwindpa.com
                                  Fax 832-201-7252

                          Tnsured:  Kerry&&Robert
                          Insured: Keny     RobertRhotenberry
                                                  Rhotenberry
                         Property: 210 N Esplanade st,
                                    Cuero, TX 77954


                   Claim Rep.:         Mario Garcia                                                  Business:  (210)382-1025
                                                                                                     Business: (210)  382-1025


                       Estimator:
                       Estimator: Mario
                                   MarioGarcia
                                        Garcia                                                       Business:  (210)382-1025
                                                                                                     Business: (210) 382-1025


          Claim Number:
                Number: 01783688
                        01783688                                      Number: CPS
                                                               Policy Number: CPS 2610727                Type of Loss: Hurricane

              Date of Loss:            8/26/2018                           Date Received:
                  Inspected:
            Datelnspected:
            Date                                                            Date Entered:   7/18/2018 2:40 PM

                       Price
                       PriceList:
                             List: TXVC8X_JUL18
                                    TXVC8X_JUL18
                                    Restoration/S eivice/Remodel
                                    Restoration/Service/Remodel
                        Estimate:   KERRYROBERTRHOTENBE
                        Estimate: KERRYROBERTRHOTENBE
                                    R

          documents provided
      The documents    provided in this pacicage
                                        package are a preliminary estimate
                                                                     estimate ofof the
                                                                                   the property listed above and is based on what was
      observed and documented during the initial day  day of
                                                          of inspection
                                                             inspection as well as any and all subsequent visits. Please note that tltethe
                                         subject
      provided preliminary estimate is subj  ect to
                                                  to change
                                                     change upon
                                                              upon receipt
                                                                   receipt of
                                                                           of final
                                                                               fmal reports.
                                                                                     reports. If
                                                                                               lf further
                                                                                                  further damage
                                                                                                          damage occurs
                                                                                                                 occurs after
                                                                                                                        after the date
                                                                                                                                  date of
      inspection, we will need to re-inspect and adjust
                                                   adjust our estimate to include those damages associated with this date of loss.
                                                  was prepared
      Additionally, please note that this report was   prepared to the best of our knowledge at the time of inspection(s), and as such,
      South Wind Public Adjusters, Inc. assumes no responsibility for pricing changes, errors, omissions, human error, or charges out
      of our control. Our primary objective isis to reach
                                                    reach an accurate and prompt claim estimate which will indemnify the insured
      according to the policy in force, and provide a fair
                                                        fair conclusion for the carrier associated with this risk. We look forward to
      working with your company to attain our collective goal of securing a fair and prompt estimate of the damages for this       this risk.
                                                                                                                                        iisk.
      Please do not hesitate to contact the estimator associated with this estimate if clarification or explanation is needed in any way.




                                                                                                                        EXHIBIT B
                 Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 21 of 79


                 ... ..

  tr.TH WIND.
~(U(1Tf I WND: .. .'
                           South VVind
                           South       PubOicAdjusters
                                 Wind Public  Adjusters Inc.
                                                        Inc.
                 .

                           South Wind Public Adjusters Inc.
                                                       lnc.
                           5820 Grand Lalce
                                       Lake Circle
                           Robstowii,
                           Robstown, Texas 78380
                           W W W. S outhwindp a. corn
                           WWW.Southwindpa.com
                           Fax 832-201-7252


                                                             KERI2YROBERTRHOTEIi'BER
                                                             KERRYROBERTRHOTENBER

                                                                       Maln Level
                                                                       Main


                                               Roof
                 -26'-
                 ,26',
                                                          2132.00 Surface
                                                                  Surface Area                        21.32 Number of Squares
                                                                                                      21.32
                     pia         y,~
                                wyled.                     216.00 Total
                                                                  Total Perimeter
                                                                        Perimeter Length
        )om
                           o'
        )0 Yri

                  E                      ~a
                           S     '
                      2ncl'
                      2nd               , P,
                         c'IU
                         Cin      (3)


                           QUANTITY               UNIT      TAX          IdCV
                                                                         RCV     AGE/LIFE    COND.     DEP %      DEPREC.            ACV
  1. R&R Flash parapet wall only - bitunien
  1.                               bitumen
                    216.00 LF             10.99        36.45      2,410.29        0/20 yrs     Avg.     0%            (0.00)      2,410.29
  2.
  2. R&R Aluminum tennination
                    termination bar
                                 bar / flashing
                                       flashing for membrane roofs
                    216.00 LF              2.45         9.45        538.65        0/35 yrs     Avg.     040
                                                                                                        0%            (0.00)       538.65
  3. Remove Built-up 3 ply roofing - in place
  3.
                      21.32 SQ            41.53         0.00        885.42        0/30 yrs     Avg.    NA             (0.00)       885.42
  4. R&R Sheathing - plywood - 5/8" CDX
                      2,132.00 SF                  2.28   129.25      4,990.21   0/150 yrs     Avg.     0%            (0.00)      4,990.21
  5. Insulation -- TSO
  5.               ISO board, 2"
                        21.32 SQ                 209.70   145.59      4,616.39   0/150 yrs     Avg.     0%            (0.00)      4,616.39
  6. lnsulatiou
  6. Insulation - ISO board, 1 1/2"
                                 21.32 SQ        170.97    103.60     3,748.68   0/150 yrs     Avg.     0%            (0.00)      3,748.68
  7. R&R Modified bitwnen
                  bitumen roof
                          roof - liot
                                 hot mopped
                    21.32 SQ           333.82             137.22      7,254.26    0/20 yrs     Avg.     0%            (0.00)      7,254.26
  S. R&R
  8. R&R Membrane
         Membrane rooting
                  rooting -- cant
                             cant strips - perlite
                                216.00 LF          2.25      5.94      491.94     0/35 yrs     Avg.     0%            (0.00)       491.94
  9. R&R
     R&R Roof
         Roof scupper
              scupper -- aluminum
                                  2.00 EA       159.36      16.50      335.22     0/35 yrs     Avg.     0% .          (0.00)       335.22

  Totals: Roof
          Roof                                            584.00     25,271.06                                            0.00   25,271.06




                                               General

                           QUANTiTY
                           QUANTITY              UNiT
                                                 UNIT       TAX          RCV     AGE/LiEE
                                                                                 AGE/LIFE COND.
                                                                                           COND.       DEP%% DEPREC.
                                                                                                       DEP    DEPREC.                ACV
  10.
  10. Commercial Supervision / Project Management - per hour
                       180.00 HR       59.61         0.00            10,729.80      0/NA
                                                                                    0/r1A      Avg.  0%
                                                                                               Avg. 0%                (0.00)  10,729.80
                                                                                                                      (0.00) 10,729.80
  6 hours a day for 3 weeks
  11.
  11. R&R Temporary fencing
                        50.00 LF        5.93         0.00              296.50       0/NA       Avg.     0"/0
                                                                                                        0%            (0.00)       296.50

KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                                                           8/7/2018             Page:2
                                                                                                                                    Page: 2



                                                                                                               EXHIBIT
                                                                                                               EXNIBfT B
                   Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 22 of 79


                    c

:~C?l1TH    WINI}. .•'
 iC?t1T1-1 WIN[}
                              South Wind
                              South VVindPublic
                                          Pub9icAdjusters
                                                 AdjustersInc.
                                                            Ir_c.
   •
                              Soutli Wind
                              South  WindPublic
                                           PublicAdjusters
                                                  Adjusters  lnc.
                                                           Inc.
                              5820 Grand
                              5820  GrandLake
                                           Lalce Circle
                                               Circle
                              Robstowii,  Texas78380
                              Robstown, Texas    78380
                              WWW.Southwindpa.com
                              WWW.Southwindpa.corn
                              Fax 832-201-7252
                              Fax 832-201-7252




                                                                      CON'I'INUlEI1i- -General
                                                                      CONTINUED        General




                                 QUANTITY
                                 QUANTITY            UNIT           TAX
                                                                    TAX        RCV AGElLIFE COND.
                                                                               RCV AGE/LIFE  COND.          DEP
                                                                                                            DEP %% DEPREC.
                                                                                                                    DEPREC.                ACV

   12. Boom
       Boom litt-
             lift-50'-60'
                   50'-60'reach
                            reach
                                      7.00DA
                                      7.00 DA    450.00
                                                 450.00        0.00
                                                               0.00       3,150.00
                                                                          3,150.00       0/NA     Avg.      0%
                                                                                                            0%             (0.00)
                                                                                                                           (0.00)        3,150.00
                                                                                                                                         3,150.00
   13. Roofing -- General
   13. Roofing    GeneralLaborer
                             Laborer   - per
                                    - per  hourhour
                          50.00  HR
                          50.00 HR            25.83
                                              25.83              0.00
                                                                 0.00     1,291.50
                                                                          1,291.50       0/NA     Avg.      0%
                                                                                                            0%             (0.00)
                                                                                                                           (0.00)        1,291.50
                                                                                                                                         1,291.50
       Debris chute
   14. Debris
   14.         chutemounting
                       mounting    hardware
                                hardware        - per
                                            - per week  week
                           1.00  WK
                           1.00 WK            25.00
                                              25.00              0.00
                                                                 0.00        25.00
                                                                             25.00       0/NA     Avg.     NA              (0.00)
                                                                                                                           (0.00)          25.00
                                                                                                                                           25.00
   15. Debris
   15.         chutehopper
       Debris chute    hopper   - per
                             - per weekweek
                                          - 30"- 30"
                                                 x 4' xsection
                                                         4' section
                           1.00  WK
                           1.00 WK            28.80
                                              28.80              0.00
                                                                 0.00        28.80
                                                                             28.80       0/NA     Avg.      NA             (0.00)
                                                                                                                           (0.00)          28.80
                                                                                                                                           28.80
   16. Duinpsterload
   16. Dumpster    load- -Approx.
                           Approx. 4040  yards,
                                      yards,   7-87-8
                                                   tonstons   of debris
                                                          of debris
                           3.00 EA
                           3.00  EA       1,012.88
                                          1,012.88               0.00
                                                                 0.00     3,038.64
                                                                          3,038.64       0/NA     Avg.      NA             (0.00)
                                                                                                                           (0.00)        3,038.64
                                                                                                                                         3,038.64
       Fall protection
   17. Fall
   17.      protectionharness
                        harness andand  lanyard
                                     lanyard   - per- week
                                                      per week
                          35.00WK
                          35.00  WK           22.00
                                              22.00              0.00
                                                                 0.00       773.00
                                                                            770.00       0/NA     Avg.      0%
                                                                                                            0%             (0.00)
                                                                                                                           (0.00)         770.00
                                                                                                                                          770.00
   For one  month
   For one month    job
                  job    coinpletion
                       completion

   Totals: General
   Totals: General                                             0.00
                                                               0.00       19,330.24
                                                                          19,330.24                                            0.00
                                                                                                                               0.00     19,330.24
                                                                                                                                        19,330.24




                                                2ndstory
                                                2nd      rear room
                                                    storyrear room                                                                    Height:10'
                                                                                                                                      Height: 10'
                 24' I I "
              T';,';
                 Tr~~'1    7               1325.00SF
                                           1325.00  SFWalls
                                                       Walls                                             995.58 SFCeiling
                                                                                                         995.58 SF Ceiling
             fs.• Y    ,2320.58
                     afar  pan:         SF Walls
                                           2320.58 SF &
                                                      WallsCeiling
                                                            & Ceiling                                    995.58 SFFloor
                                                                                                         995.58 SF Floor
                   rm 1                     110.62 SY
                                            110.62 SYFlooring
                                                       Flooring                                          132.50 LF
                                                                                                         132.50 LFFloor
                                                                                                                   FloorPerimeter
                                                                                                                          Pe
                                                                                                                           ri meter
            E .'           ~'ENf~i`~'4'
                                            132.50 LF
                                            132.50 LF Ceil.
                                                      Ceil.Perimeter
                                                            Perimeter
               2nd
               2nd,            c(t)
                  Clo   (J)
                         3)




                              QUANTITY
                              QUANTITY            UNIT        TA7C
                                                              TAX            RCV      AGE/L1FE COND.
                                                                                      AGE/LIFE COND.        DEP
                                                                                                            DEP %% DEPREC.
                                                                                                                    DEPREC.                 ACV

       18. Contents
       18. Contents - -move
                        moveout
                             out  then
                                then       - Extra
                                        reset
                                     reset   Extra large
                                                    largeroom
                                                          room
                             1.00  EA
                             1.00 EA          105.70
                                              105.70          0.00
                                                              0.00          105.70
                                                                            105.70       0/NA     Avg.      0"/0
                                                                                                            0%             (0.00)
                                                                                                                           (0.00)          105.70
                                                                                                                                           105.70
       19. R&R Acoustic
       19.               ceilingtile
               Acoustic ceiling   tile
                         995.58SF
                         995.58  SF                3.64
                                                   3.64       97.69
                                                              97.69       3,721.60
                                                                          3,721.60    0/150 yrs
                                                                                      0/150 yrs   Avg.      0%
                                                                                                            0%             (0.00)
                                                                                                                           (0.00)        3,721.60
                                                                                                                                         3,721.60
       20.       Ceiling fan
       20. R&R Ceiling    fan&& light
                                 light
                               2.00 EA
                               2.00  EA        341.41
                                               341.41         15.94
                                                              15.94         698.76
                                                                            698.76     0/20yrs
                                                                                       0/20 yrs   Avg.      0%
                                                                                                            0%             (0.00)
                                                                                                                           (0.00)          698.76
                                                                                                                                           698.76
       21.
       21. R&R   Light fixture
                       fixture
                               1.00  EA
                               1.00 EA          75.85
                                                75.85          2.06
                                                               2.06          77.91
                                                                             77.91     0/20 yrs
                                                                                       0/20 yrs   Avg.      0%
                                                                                                            0%             (0.00)
                                                                                                                           (0.00)           77.91
                                                                                                                                            77.91
       22. ScaffoldingSetup
       22. Scaffolding   Setup&&TakeTake  down
                                        down    - per
                                             - per    hour
                                                   hour
                               0.00HR
                               0.00  HR         25.83
                                                25.83          0.00
                                                               0.00           0.00
                                                                              0.00       0/NA     Avg.      0%
                                                                                                            0%             (0.00)
                                                                                                                           (0.00)            0.00
                                                                                                                                             0.00


 KERRYROBERTRHOTENBER                                                                                              8/7/2018
                                                                                                                   8/7/20 I8               Page:3
                                                                                                                                           Page: 3



                                                                                                                   EXHIBIT B
                        Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 23 of 79



 SOl~Tl-1       WiNt>- ::
               WiND
                              South Wind Public Adjusters Inc.
'SOUTH
  tkax:Ail...,111.i. NC.
:"
            4.0.1."1.65.46,

                              South Wind Public Adjusters Inc.
                                                          lnc.
                              5820 Grand
                                   Grand Lalce
                                         Lake Circle
                              Robstown, Texas 78380
                              WWW.Southwindpa.com
                              Fax
                              Fax832-201-7252
                                  832-201-7252




                                                              CONTINUED -- 2nd
                                                              CONTINUED    2nd story
                                                                               story rear
                                                                                     rear room




                                QUANTITY             UNIT          TAX         RCV AGE/LIFE
                                                                               RCV AGE/LIFE COND.
                                                                                             COND.         DEP%% DEPREC.
                                                                                                           DEP    DEPREC.            ACV

     23. Scaffold - per section (per week)
     23.
                             2.00 WK       48.00                0.00        96.00        0/NA       Avg.   0%          (0.00)        96.00
     24. Paint the walls - two coats
     24.
                              1,325.00 SF         0.80         16.56      1,076.56     0/15 yrs     Avg.   0%          (0.00)      1,076.56
     25. R&R Trim board - 1" x 6" - installed (pine)
     25.
                      132.50 LF              3.82              17.56       523.72     0/150 yrs     Avg.   0%          (0.00)       523.72
     THIs is for baseboard only
     THIS
     26. R&R Pre-finished solid wood flooring - Premium grade
                         995.58 SF        15.91       704.37             16,544.04    0/150 yrs     Avg.   0%          (0.00)     16,544.04
     27. Seal &8c paint trim - two coats
                           132.50 LF               1.16         0.83       154.53      0/15 yrs     Avg.   0%          (0.00)       154.53
                       niolding, oversized - two coats
     28. Paint crown molding,
                           265.00 LF               1.27         2.15       338.70      0/15 yrs     Avg.   0%          (0.00)       338.70
     29. R&R Trim board - 1" x 6" - installed (pine)
                           265.00 LF               3.82        35.11      1,047.41    0/150 yrs     Avg.   0%          (0.00)      1,047.41
     30. Paint baseboard, oversized - two coats
                           265.00 LF               1.26         2.65       336.55      0/15 yrs     Avg.   0%          (0.00)       336.55
     This is
          is for
             for 22layers
                   layers of crown
                             crown mold
                                     mold 1x4lx4
     31.
     31. R&R Trim board - 1"   l" x 6" -- instdlled
                                          installed (pine)
                           995.58 LF               3.82       131.91      3,935.03    0/150 yrs     Avg.   0%          (0.00)      3,935.03
     32. Cat-penter - General Framer - per hour
     32. Carpenter
                                 32.00 HP
                                 32.00HR         58.53           0.00     1,872.96'      0/NA       Avg.   0%          (0.00)      1,872.96
     33. R&R Trim
     33.     Trini board - 1" x 6" - installed (pine)
                               995.58 LF          3.82        131.91      3,935.03    0/150 yrs     Avg.   0%          (0.00)      3,935.03
     34. R&R Batt insulation - 6" - R19 - unfaced batt
     34.                                          ban
                               995.58 SF          1.02         30.49      1,045.98    0/150 yrs .   Avg.   0%          (0.00)      1,045.98

     Totals: 2nd
     Totals: 2nd story rear room                             1,189.23    35,510.48                                         0.00   35,510.48




 KERRYROBERTRHOTENBER                                                                                           8/7/2018             Page:4
                                                                                                                                     Page: 4



                                                                                                                EXHIBIT B
                              Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 24 of 79


                                 . ..

SOl1TH:WJIvD*
iSOLITHIWIND ,
                                               South Wind Public Adjusters Inc.
  ititt14:3,, T33331,..t• . • • • • •
                                               South Wind Public Adjusters Inc.
                                                                           lnc.
                                               5820 Grand Lalce
                                                          Lake Circle
                                               Robstown, Texas 78380
                                               WWW.Southwuidpa.com
                                               WWW.Southwindpa.com
                                               Fax 832-201-7252


                     ~r
                    ;Ttpof      d. oryraar
                               ad  ory rear oom     oom         2nd story front room                                                                        Heiglit: 10'
                                                                                                                                                            Height:

                                                                             537.78 SF
                                                                                    SF Walls                                 88.93 SF
                                                                                                                                   SF Ceiling
                                 S
                          2,,d
                          2nd ~        e Mn)
                                         Mal                                 626.71
                                                                             626.71 SF
                                                                                    SF Walls
                                                                                       Walls & Ceiling                       88.93SF SF
                                                                                                                             88.93   FloorFloor
                             CI
                             c'       )'                                       9.88 SY
                                                                                    SY Flooring                              49.42 LF
                                                                                                                                   LF Floor
                                                                                                                                      Floor Perimeter
                                ;-'6
                                   6"
                                                                              62.50 LF
                                                                                    LF Ceil. Perimeter


      Missing Wall - Goes to Floor                                              3' 7" X 6' 8"
                                                                                3'7"X6'8"                        Opens into STAIRS

                                                                Subroom: Closet
                                                                         Closet (3)
                                                                                (3)                                                                         Height: 10'

                             2nd
                                     s
                                  Taunt te)
                             2 ndt~)
                                                                             295.09 SF
                                                                                    SF Walls                                 52.09 SF
                                                                                                                                   SF Ceiling
                                Ch e.i 3)
                                CP                                           347.19 SF
                                                                                    SF Walls
                                                                                       Walls & Ceiling                       52.09 SF
                                                                                                                                   SF Floor
                                         r
                                         1'
                                                                               5.79 SY
                                                                                    SY Flooring                              28.31 LF
                                                                                                                                   LF Floor
                                                                                                                                      Floor Perimeter
                                                                              31.90 LF
                                                                                    LF Ceil.
                                                                                       Ceil. Perimeter


      Missing Wall
              Wal➢ - Goes to Floor                                              3° 7" X
                                                                                39 711 X Sr
                                                                                         6' 8rr
                                                                                            8"                              ROOM1
                                                                                                                 Opens into ROOMI
                                ory
                                oryrcar
                                    rear oom
                                         earn
                                                                Subroom: Main
                                                                         Main room
                                                                               room (2)                                                                     Height: 10'
                                             ~ .~.nA~~ -o'
                                                  TillYorY                   838.89 SF
                                                                             838.89 SF Walls                                444.65 SF
                                                                                                                                   SF Ceiling
                                 F„,„ r
                             s, M:~
                     2nd .
                     2nd                 n     r)                           1283.54 SF
                                                                                    SF Walls
                                                                                       Walls & Ceiling                      444.65
                                                                                                                            444.65 SF SF
                                                                                                                                      FloorFloor
                         Clo 1)+ j
                         Clo
                                                                              49.41 SY
                                                                                    SY Flooring
                                                                                       Flooring                              81.92 LF
                                                                                                                                   LF Floor
                                                                                                                                      Floor Perimeter
                                                                              87.83 LF
                                                                                    LF Ceil.
                                                                                       Ceil. Perimeter


      Missing Wall - Goes to Floor                                              3' 1"
                                                                                   I" 7i   8"
                                                                                      X 6' 8"                    Opens into ROOMI
      Missing Wall - Goes to Floor                                                 10" X
                                                                                2' 10" X 61 811
                                                                                         6' 8"                   Opens into
                                                                                                                 Opens into ROOM1
                                                                                                                            ROOMl

                                              QUANTITY
                                              QUANTiTY             UNIT        TAX           RCV     AGE/LIFE COND.
                                                                                                     AGE/LIFE  COND.            DEP
                                                                                                                                DEP%% DEPREC
                                                                                                                                       DEPREC.                     ACV
                                                                                                                                                                   ACV
      35. R&R Acoustic ceiling tile
                                                    585.68 SF       3.64      57.47       2,189.35   0/150 yrs       Avg.       0%                 (0.00)       2,189.35
      36. R&R Ceiling fan & light
                                                      2.00 EA     341.41      15.94         698.76    0/20 yrs       Avg.       0%                 (0.00)        698.76
      37. R&R Light fixture
                            1.00 EA        75.85                               2.05
                                                                               2.06          77.91    0/20 yrs       Avg.       0%                 (0.00)         77.91
      38. Scaffolding Setup &
          Scaffolding Setup & Take
                              Take down
                                    down--per
                                          per1)om-
                                              hour
                               0.00 HR                             25.83       0.00           0.00      0/I`IA
                                                                                                        0/NA         Avg.       0%                 (0.00)           0.00
      39. Scaffold -- per
                      per section
                          section (per
                                  (perweelc)
                                       week)
                              2.00 WK                              48.00       0.00          96.00      0/NA         Avg.       0%                 (0.00)         96.00
      40. Paint the walls - two coats
                       1,671.76 SF           0.80        20.90                            1,358.31    0/15 yrs       Avg.       0%                 (0.00)       1,358.31
      41. R&R Pre-finislied
              Pre-finished solid wood flooring - Premium
                                                 Premiuui grade
                         585.68 SF         15.91        414.37                            9,732.54   0/150 yrs       Avg.       0%                 (0.00)       9,732.54

KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                                                                                    8/7/2018                  Page:5
                                                                                                                                                                  Page: 5


                                                                                                                                         EXHIBIT B
                     Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 25 of 79


                       ;
                             South Wind Public Adjusters Inc.
    .111.11 WIND
.~$O117''r( VG 1ND. ...
                             South Wind Public Adjusters Inc.
                                                         lnc.
                             5820 Grand Lalce
                                         Lake Circle
                             Robstown, Texas 78380
                             WWW.Southwindpa.com
                             WWW.Southwindpa.corn
                             Fax
                             Fax832-201-7252
                                 832-201-7252




                                                               CONTINUED -- 2nd
                                                               CONTINUED    2nd story
                                                                                 story front
                                                                                       front room




                                 QUANTITY              UNIT         TAX          RCV AGE/LIFE     COND.      DEP %      DEPREC.               ACV

    42. R&R Trim board -- 1" x 6" -- installed (pine)
                     585.68 LF                3.82              77.60     2,314.90    0/150 yrs     Avg.     0%                (0.00)      2,314.90
    43. Seal & paint trim
                     trun - two coats
                        159.65 LF              1.16              1.00       186.19     0/15 yrs     Avg.     0%                (0.00)        186.19
    44. R&R Trim board
                   board -- 1" x 6" - installed (pine)
                        319.30 LF              3.82             42.31     1,262.03    0/150 yrs     Avg.     0%                (0.00)      1,262.03
    45. Paint baseboard, oversized - two coats
    45.
                        319.30 LF              1.26              3.19       405.51     0/15 yrs     Avg.     0%                (0.00)        405.51
    46. R&R Trim board - 1" x 6" - installed (pine)
                       585.68 LF           3.82                 77.60     2,314.90    0/150 yrs     Avg.     0%                (0.00)      2,314.90
    47. Carpenter - General
                    General Framer - per hour
                        32.00HR
                        32.00  HR         58.53                  0.00     1,872.96         0/NA     Avg.     0%                (0.00)      1,872.96
            Trint board -- 1" x 6" - installed (pine)
    48. R&R Trim
                      159.65 LF               3.82              21.15       631.01    0/150 yrs     Avg.      0%               (0.00)        631.01
    49. R&R Batt insulation - 6" - R19 - unfaced batt
                                585.68 SF           1.02        17.94       615.33    0/150 yrs     Avg.      0%               (0.00)        615.33

    Totals: 2nd
            2nd story
                story front room                               751.53     23,755.70                                              0.00     23,755.70




                                                 Foyer/Entry                                                                            Height: 10'
             Roof     2nd rimy mar nom
                                                               298.33 SF
                                                                      SF Walls                              55.61 SF Ceiling
                                                                                                            55.61
                                      ?iiptory                 353.94 SF
                                                                      SF Walls
                                                                         Walls & Ceiling                    55.61 SF Floor
                                                                                                            55.61
                      ihrif irf
                           ta                                    6.18 SY
                                                                      SY Flooring
                                                                         Flooring                           29.83 LF
                                                                                                                  LF Floor Perimeter
                    2nd u       MOM
                       Clo    3)                                29.83 LF
                                                                      LF Ceil. Perimeter



                             QUANTITY              UNIT         TAX          RCV
                                                                             RCV AGE/LYFE
                                                                                  AGE/LIFE COND.
                                                                                            COND.             DEP%% DEPREC.
                                                                                                              DEP    DEPREC.                  ACV
    50. R&R Acoustic ceiling tile
                                  55.61 SF           3.64        5.46       207.88    0/150 yrs      Avg.     0%               (0.00)        207.88
    51. R&R Ceiling fan & light
                          2.00EA
                          2.00 EA                  341.41       15.94       698.76     0/20 yrs      Avg.     0%               (0.00)        698.76
    52. R&R Light fixture
                                      1.00 EA       75.85        2.06        77.91     0/20 yrs      Avg.     0%               (0.00)         77.91
     53. Scaffolding Setup & Take down - per hour
                                      0.00 HR
                                           HR       25.83        0.00         0.00         0/NA      Avg.     0%               (0.00)          0.00
 KERRYROBERTRHOTENBER
 KERRYROBERTRHOTENBER                                                                                                8/7/2018                 Page:6
                                                                                                                                              Page: 6



                                                                                                                     EXHIBIT B
                 Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 26 of 79


  _ : .. ....   - ...
STH;~
 OI.I
        ;
        IND-
  1I.THAVIl lD‘ ' •
                             SouthWind
                             South WindPublic
                                        PublicAdjusters
                                               Adjusters  Inc.
                                                        Inc.
                         •
                             Soutli Wind
                             South  WindPublic
                                         PublicAdjusters
                                                 Adjusters Inc.
                                                         Inc.
                             5820 Grand
                             5820  GrandLake
                                          Lalce Circle
                                              Circle
                             Robstown,   Texas
                             Robstown, Texas    78380
                                              78380
                             WWW.Southwindpa.com
                             WWW.Southwindpa.com
                             Fax 832-201-7252
                             Fax 832-201-7252




                                                              CONTINUEID--Foyer/Entry
                                                              CONTINUED    Foyer/Entry




                               QUANTITY
                               QUANTITY           UNIT            TAX
                                                                  TAX       RCV AGE/LIFE
                                                                            RCV AGE/LIFE COND.
                                                                                         COND.             DEP%% DEPREC.
                                                                                                           DEP    DEPREC.                 ACV

   54. Scaffold
   54. Scaffold -- per
                   persection
                        section   (per
                                (per   week)
                                     week)
                             2.00 WK
                             2.00 WK       48.00
                                           48.00            0.00
                                                            0.00          96.00
                                                                          96.00       0/NA        Avg.     0%
                                                                                                           0%              (0.00)
                                                                                                                           (0.00)         96.00
                                                                                                                                          96.00
       Paint the
   55. Paint
   55.        thewalls
                   walls- -two
                            twocoats
                                 coats
                              298.33 SF         0.80        3.73         242.39     0/15 yrs      Avg.     0%              (0.00)        242.39
   56. R&R Pre-finished
   56.                   solidwood
           Pre-finished solid  wood     flooring
                                      flooring            grade
                                                  - Premium
                                               - Premium  grade
                       55.61  SF
                       55.61 SF             15.91
                                            15.91        39.34
                                                         39.34           924.10
                                                                         924.10    0/150  yrs
                                                                                   0/150 yrs      Avg.     0%
                                                                                                           0%              (0.00)
                                                                                                                           (0.00)        924.10
                                                                                                                                         924.10
   57. R&R Trim board
   57.           board--1"
                         1"xx6"6"- -installed
                                     installed  (pine)
                                              (pine)
                      29.83LF
                      29.83   LF             3.82
                                             3.82          3.95
                                                           3.95          117.90
                                                                         117.90    0/150  yrs
                                                                                   0/150 yrs      Avg.     0%
                                                                                                           0%              (0.00)
                                                                                                                           (0.00)        117.90
                                                                                                                                         117.90
   58. Seal
   58.      & paint
       Seal & painttrim
                    trim--two
                           twocoats
                                coats
                        29.83  LF
                        29.83 LF                1.16
                                                1.16        0.19
                                                            0.19          34.79
                                                                          34.79     0/15 yrs
                                                                                    0/15 yrs      Avg.     0°/n
                                                                                                           0%              (0.00)
                                                                                                                           (0.00)         34.79
                                                                                                                                          34.79
   59. Carpenter
   59. Carpenter - -General
                     General  -amer
                               Fi --per
                            Framer      perhour
                                            hour
                          4.00HR
                          4.00  HR           58.53
                                             58.53          0.00
                                                            0.00         234.12
                                                                         234.12       0/NA        Avg.     0%
                                                                                                           0%              (0.00)
                                                                                                                           (0.00)        234.12
                                                                                                                                         234.12
   60.
   60. R&R  Trim   board
                   board -- 1"
                           1" xx 6"
                                6" - - installed
                                     installed   (pine)
                                               (pine)
                       55.61
                       55.61 LF LF            3.82
                                              3.82          7.37
                                                            7.37         219.80
                                                                         219.80    0/150  yrs
                                                                                   0/150 yrs       Avg.     0%
                                                                                                            0%             (0.00)
                                                                                                                           (0.00)        219.80
                                                                                                                                         219.80
   61. R&R Batt
   61.     Batt insulation
                 insulation- -6"6"- -R19
                                      R19  - unfaced
                                         - unfaced battbatt
                               55.61 SF         1.02        1.70          58.42    0/150 yrs       Avg.     0%             (0.00)         58.42

   Totals: Foyer/Entry
   Totals: Foyer/Entry                                     79.74
                                                           79.74        2,912.07
                                                                        2,912.07                                              0.00
                                                                                                                              0.00      2,912.07
                                                                                                                                        2,912.07




                                           Closet2
                                           Closet2                                                                                   Height: 10'
                                                                                                                                     Height: 10'
                  B.
                                                          152.69 SF
                                                          152.69 SFWalls
                                                                    Walls                                 13.98 SF
                                                                                                          13.98 SFCeiling
                                                                                                                   Ceiling
                    5
                2nd
                2nd5gj       abmn ~)                      166.67 SF
                                                          166.67 SFWalls
                                                                    Walls&&Ceiling
                                                                            Ceiling                       13.98 SF
                                                                                                                SF Floor
                  ca, c, )                                   1.55 SY
                                                             1.55 SY Flooring
                                                                     Flooring                             15.27 LF
                                                                                                          15.27 LF Floor
                                                                                                                   FloorPerimeter
                                                                                                                         Perimeter
                                                           15.27 LF
                                                           15.27 LF Ceil.
                                                                    Ceil.Perimeter
                                                                          Perimeter



                             QUANTITY
                             QUANTITY          UNIT         TAX
                                                            TAX           RCV      AGE/LIFE     CONID.
                                                                                                COND.       DEP %
                                                                                                            DEP %     DEPREC.
                                                                                                                      DEPREC.              ACV
   62. R&R Acoustic
   62.     Acousticceiling
                    ceilingtile
                            tile
                       13.98 SF                 3.64        1.37          52.26    0/150 yrs       Avg.     0%             (0.00)          52.26
   63. R&R Ceiling fan
   63.             fan& & light
                           light
                          2.00 EA
                          2.00 EA        341.41
                                         341.41            15.94
                                                           15.94         698.76
                                                                         698.76     0/20yrs
                                                                                    0/20 yrs       Avg.     0"/0
                                                                                                            0%             (0.00)
                                                                                                                           (0.00)         698.76
                                                                                                                                          698.76
   64. R&R Light fixture
   64.             fixture
                          1.00 EA         75.85             2.06          77.91     0/20 yrs       Avg.     0%             (0.00)          77.91
   65. Scaffolding
   65.              Setup&&Take
       Scaffolding Setup      Take  down
                                  down   per hour
                                       - per hour
                          0.00 HR
                               HR         25.83             0.00
                                                            0.00           0.00
                                                                           0.00        0/NA        Avg.     0%
                                                                                                            0%             (0.00)
                                                                                                                           (0.00)           0.00
                                                                                                                                            0.00
KERRYROBERTRHOTENBER                                                                                               8/7/2018
                                                                                                                   8/7/2018               Page:7
                                                                                                                                          Page: 7



                                                                                                                   EXHIBIT B
                       Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 27 of 79


                            :.
Sour i  lND .
'SC?YJT}i~D
                                           South Wind Public Adjusters Inc.
                                                                       Ine.
.     iia.>lu:=. N'. ...         ..
                                           South Wind Public Adjusters Inc.
                                                                       lnc.
                                           5820 Grand Lalce
                                                        Lake Circle
                                           Robstown, Texas 78380
                                           WWW.Southwindpa.com
                                           Fax
                                           Fax 832-201-7252
                                                832-201-7252




                                                                                 CONT1NUEll - Closet2
                                                                                 CONTINUED




                                             QUANTITY           UNIT          TAX         RCV AGE/LI&'E
                                                                                          RCV AGE/LIFE COND.
                                                                                                        COND.           DEP
                                                                                                                        DEP %% DEPREC.
                                                                                                                                DEPREC.                  ACV
    66. Scaffold - per section (per week)
    66.
                                              2.00 WK        48.00        0.00         96.00        0/NA       Avg.     0%               (0.00)         96.00
    67. Paint the walls - two coats
    67.
                                            152.69 SF         0.80        1,91        124.06     0/15 yrs      Avg.     0%               (0.00)        124.06
    68. R&R Pre-finished solid wood flooring - Premium grade
    68.
                      13.98 SF             15.91                          9.89        232.32    0/150 yrs      Avg.     0%               (0.00)        232.32
    69. R&R Trim board - 1" x 6" - installed (pine)
    69.
                                             15.27 LF         3.82        2.02         60.35    0/150 yrs
                                                                                                      yts      Avg.     0%               (0.00)         60.35
    70. Seal & paint thin
                     triin - two coats
                                             15.27 LF         1.16        0.10         17.81     0/15 yrs      Avg.     0%               (0.00)         17.81
    71. Carpenter - General Framer
                            Franier - per hour
                          4.00 HR          58.53                          0.00        234.12        0/NA       Avg.     0%               (0.00)        234.12
    72. R&R Trim board - 1" x 6" - installed (pine)
    72.
                                             13.98 LF         3.82        1.85         55.25    0/150 yrs      Avg.     0%               (0.00)         55.25
    73. R&R Batt insulation - 6" - R19 - unfaced batt
                                             13.98 SF         1.02        0.43         14.69    0/150 yrs      Avg.     0%               (0.00)          14.69

    Totals: Closet2
            Closet2                                                      35.57       1,663.53                                             0.00       1,663.53




                                                         Bathrooin
                                                         Bathroom 11 /2nd story
                                                                          story                                                                   Ileight: 10'
                                                                                                                                                  Height:
       ,oC     2nd ;toryrear
               2ud lory  rearinom
                              >mu

                                 1.
                                 15.                                    336.67 SF
                                                                               SF Walls                               56.78 SF Ceiling
                                                                                                                      56.78
                                      ~ ~itury
                                       ~   tory                         393.44 SF
                                                                               SF Walls
                                                                                  Walls & Ceiling                     56.78
                                                                                                                      56.78SFSF
                                                                                                                              Floor
                                                                                                                                 Floor
                   s                                                      6.31 SY
                                                                          6.31 SY Flooring                            33.67 LF Floor Perimeter
             2nd
             2nd           ai6 qE)
                           nf6A1 0)
               ci~,
               CI'     ~l                                                33.67 LF
                                                                               LF Ceil.
                                                                                  Ceil. Perimeter



                                        QUAN'I'ITY
                                        QUANTITY            UNIT         TAY
                                                                         TAX           I2CV
                                                                                       RCV      AGE/LiIF'E
                                                                                                AGE/LIFE     COND.      DEP (Y0
                                                                                                                            %       DEPREC.              ACV
    74. R&R Acoustic ceiling
                     ceiting tile
                                             56.78 SF         3.64        5.57        212.25    0/150 yrs      Avg.     0%
                                                                                                                        04%              (0.00)        212.25
    75. R&R Light fixture
                                              1.00 EA        75.85        2.06         77.91     0/20 yrs      Avg.     0°/u
                                                                                                                        0%               (0.00)         77.91
    76. R&R 5/8" drywall - liung
                           hung only (no tape or finish)
                                             56.78 SF         1.55        1.77         89.78    0/150 yrs      Avg.     0%               (0.00)         89.78
    77. Scaffolding Setup & Take down - per liour
                                            hour
                                              0.00 HR       25.83         0.00          0.00        0/NA       Avg.     0%               (0.00)          0.00
KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                                                                           8/7/2018                 Page:8
                                                                                                                                                        Page: 8



                                                                                                                                  EXHIBIT B
                        Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 28 of 79



                                     South Wind Public AdjustersI.nc.
                                                Public Adjusters Inc.
 S011TH
.SOT:1TH
  : ,.~....n-
              W1ND
              \Y/1ND .. <.
     .... ,
         r':.w.:l4:S:iueci•: .
                                     South  Wind Public Adjusters Inc.
                                     Sottth Wind                  lnc.
                                     5820 Grand Lalce
                                                  Lake Circle
                                     Robstowit,
                                     Robstown, Texas 78380
                                     WWW.Southwindpa.com
                                     Fax
                                     Fax832-201-7252
                                          832-201-7252




                                                                   CONTINUEI9 -- Bathroom
                                                                   CONTINUED     Bathroom 1
                                                                                          1 /2nd
                                                                                            /2nd story
                                                                                                 story




                                          QUANTITY          UNIT         TAX          RCV AGE/LIFE      COND.     DEP %      DEPREC.                 ACV

    78. Scaffold - per section (per week)
    78.
                            2.00 WK                     48.00        0.00        96.00          0/NA      Avg.     0%               (0.00)           96.00
    79. Paint the walls - two coats
                                      336.67 SF           0.80       4.21       273.55     0/15 yrs       Avg.     0%               (0.00)          273.55
   80. Carpenter - General Framer - per hour
                                            4.00 HR
                                                 HR      58.53       0.00       234.12          0/[VA
                                                                                                0/NA      Avg.     0%               (0.00)          234.12
            Trun board - 1" x 6" - installed (pine)
    81. R&R Trim                             (puie)
                                          56.78 LF
                                                LF        3.82       7.52       224.42    0/150 yrs       Avg.     0%               (0.00)          224.42
    82. R&R Batt insulation - 6" - R19 - unfaced batt
                                                 bat
                                          56.78 SF        1.02       1.74        59.65    0/150 yrs       Avg.     0%               (0.00)           59.65

    Totals: Bathroom
            Bathroom 11/2nd
                        /2nd story                                  22.87      1,267.68                                              0.00       1,267.68




                                                      Bathroom 2 2nd story                                                                   Height: 10'
        „Rpof      2nd    story rem' NOM

                                                                    383.33 SF
                                                                    383.33 SF Walls
                                                                              Walls                              87.84 SF
                                                                                                                       SF Ceiling
                            11' 9'
                  is.                 i     iory                    471.17 SF
                                                                           SF Walls
                                                                              Walls & Ceiling
                                                                                      Ceiling                    87.84 SF
                                                                                                                       SF Floor
                      S                                               9.76 SY
                                                                           SY Flooring                           38.33 LF
                                                                                                                       LF Floor
                                                                                                                          Floor Perimeter       •
                2nd              aboanje)
                   cloy       )                                      38.33 LF
                                                                           LF Ceil.
                                                                              Ceil. Perimeter
                                                                                    Perimeter



                                     QUANTITI'
                                     QUANTITY           UNIT         TAX          RCV AGE/LIFE
                                                                                  RCV ACE/LIFE  COND. DEP'%
                                                                                               COND.  DEP % DEPREC.
                                                                                                            DEPREC. ACV
                                                                                                                     ACV
    83. R&R Acoustic ceiling tile
    83.
                       87.84
                       87.84SFSF                          3.64
                                                          3.64       8.62
                                                                     8.62       328.36    0/150 yrs       Avg.     0%               (0.00)          328.36
    84. R&R Light fixture
    84.
                                            1.00 EA      75.85        2.06       77.91     0/20 yrs       Avg.     0%               (0.00)           77.91
                                                                                                                                                     77.91
    85. R&R 5/8" drywall - hung only (no tape or finish)
    85.
                       87.84 SF            1.55          2.75                   138.90    0/150 yrs       Avg.     0%               (0.00)          138.90
        Scaffolding Setup
    86. Scaffolding Setup & Take down - per hour
                          & Talce
                            0.00 HR       25.83                       0.00         0.00         0/NA      Avg.     0%               (0.00)            0.00
    87. Scaffold - per
                   per section
                       section (per
                               (perweelc)
                                    week)
                            2.00 WK       48.00                       0.00        96.00         0/NA      Avg.     0%               (0.00)           96.00
    88. Paint the walls - two coats
                                      383.33 SF           0.80        4.79      311.45     0/15 yrs       Avg.     0%               (0.00)          311.45
    89. Carpenter - General Framer - per hour
                                            4.00 HR
                                                 HR      58.53        0.00      234.12          0/NA      Avg.     0%               (0.00)          234.12
 KERRYROBERTRHOTENBER
 KERRYROBERTRHOTENBER                                                                                                     8/7/2018                   Page:9
                                                                                                                                                     Page: 9



                                                                                                                          EXHIBIT B
                Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 29 of 79



                South V6'ind
             ~~ South
 ~IJTH u'/ING).
.SOL1TH.WIND'
                             Public Adjusters
                      Wind Public   Adjusters Inc.
             '. .           ••
,                      •    •.
                                 South Wind Public Adjusters Inc.
                                                             lnc.
                                 5820 Grand Lalce
                                              Lake Circle
                                 Robstowii, Texas 78380
                                 Robstown,
                                 WWW.Southwindpa.com
                                 Fax
                                 Fax832-201-7252
                                     832-201-7252




                                                              CONTINUED -- Bathroom
                                                              CONTINUED    Sathroom 2 2nd story




                                    QUANTITY          UNIT          TAX          RCV AGE/LIFE
                                                                                 RCV AGE/LIFE COND.
                                                                                               COND.          DEP%% DEPREC.
                                                                                                              DEP    DEPREC.                  ACV

     90. R&R Trim board -- 1" x 6" - installed (pine)
     90.
                       87.84 LF               3.82              11.64        347.19    0/150 yrs   Avg.       0%               (0.00)        347.19
     91. R&R Batt insulation - 6" - R19 - imfaced
                                          unfaced batt
                                    87.84 SF        1.02         2.69         92.28    0/150 yrs   Avg.       0%               (0.00)         92.28

     Totals: Bathroom
             Bathroom 2 2nd story                              32.55        1,626.21                                            0.00       1,626.21

     Total: Main
            Main Level
                 Level                                       2,695.49     111,336.97                                            0.00 111,336.97
                                                                                                                                0.00  111,336.97




                                                First story
                                                First story Room
                                                            Room                                                                        Height: 11'
                           4' 11^
                                                             2315.50 SF Walls
                                                             2315.50                                      1964.25 SF Ceiling
                                                                                                          1964.25
               First                                         4279.75 SF
                                                                     SF Walls & Ceiling                   1964.25 SF Floor
                                                                                                          1964.25
                                                              218.25 SY
                                                                     SY Flooring                           210.50 LF
                                                                                                                  LF Floor
                                                                                                                     Floor Periineter
                                                                                                                           Perimeter
                                                              210.50 LF
                                                                     LF Ceil. Periineter
                                                                              Perimeter



                                 QUANTITY          UNIT         TAX           RCV AGE/LIFE
                                                                              RCV  AGE/LIFE COND.
                                                                                             COND.            DEP "/o DEPREC.
                                                                                                              DEP %    DEPREC.                ACV
     92.     Sheathitig -- plywood - 1/2" CDX
     92. R&R Sheathing
                                    288.00 SF       2.18        15.66        643.50    0/150 yrs   Avg.       0%               (0.00)        643.50
     This includes some flooring
                        flooring at
                                 at fi•ont of entrance under damaged wood ceiling
                                     front of
     93. Tear out h7m
     93.          trim
                                    128.00 LF       0.38         0.00         48.64       0/NA     Avg.       NA               (0.00)         48.64
                                installed (pine)
     94. Trim board - 1" x 2" - installed
     94.
                         128.00 LFLF           1.96              5.84        256.72    0/150 yrs   Avg.       0%               (0.00)        256.72
     95. Seal & paint trim
     95.              trim - two coats
                                 LF
                         128.00 LF            1.16          0.80             149.28     0/15 yrs   Avg.       0%               (0.00)        149.28
     96.
     96. Paint more than the walls
                         the walls and ceiling - two coats
                       4,679.75 SF            0.80         58.50            3,802.30    0/15 yrs   Avg.       0%               (0.00)      3,802.30
     97. Finish Carpenter - per hour
                         32.00HR
                         32.00 HR          57.45                 0.00       1,838.40       0/NA    Avg.       0%               (0.00)      1,838.40
     98. Carpenter - General Fi-amer
                             Framer - per hour
                        32.00 HR              58.53              0.00       1,872.96      0/NA     Avg.       0%               (0.00)      1,872.96
     99. R&R Trim board
     99.          board -- 1" xx 6"
                                 6" - installed (pine)
                    1,964.25 LF                3.82            260.26       7,763.70   0/150 yrs   Avg.       0%               (0.00)       7,763.70


    KERRYROBERTRHOTENBER
    KERRYROBERTRHOTENBER                                                                                             8/7/2018                Page:10
                                                                                                                                             Page: 10



                                                                                                                      EXHIBIT B
                     Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 30 of 79
•



    '8
                South
          ~~ s' "`  •Wind
                South
               v3 li
       01/TH:\Y/IND
     .SO17TH
                      WindPublic Adjusters
                             Public        Inc.
                                           Inc.
                                        Adjusters
    " . 1VAXIA.t.M
                        South
                        SouthWindWind       Adjusters
                                         Public
                                     Public           Inc.
                                                   Adjusters lnc.
                        5820
                        5820Grand
                               Grand Lake Circle Circle
                                        Lalce
                        Robstown,
                        Robstowit,  TexasTexas
                                          78380 78380
                        WWW.Southwindpa.com
                        W WW.Southwindpa.com
                        Fax
                        Fax832-201-7252
                            832-201-7252




                                                        CONTINUED - First
                                                        CONTINUED -  Firststorystory
                                                                               Room Room




                          QUANTITY
                          QUANTITY            UNIT         TAX
                                                           TAX         RCV AGE/LIFE
                                                                           AGE/LIFE COND.
                                                                                    COND.               DEP
                                                                                                        DEP%% DEPREC.
                                                                                                               DEPREC.              ACV
                                                                                                                                    ACV
        100.
        100.R&R
             R&R Batt
                 Battinsulation - 6" - R19
                        insulation       - - 6"
                                             unfaced Batt - unfaced batt
                                                 - R19
                        1,964.25
                        1,964.25 SF SF      1.02
                                            1.02       60.16
                                                       60.16     2,063.70
                                                                 2,063.70 0/150
                                                                          0/150 yrsyrs        Avg.
                                                                                              Avg.      0%
                                                                                                        0%                (0.00)
                                                                                                                          (0.00) 2,063.70
                                                                                                                                 2,063.70
        101. R&R
        101. R&R Light
                 Light fixture
                           fixnue
                            1.00 EA       75.85         2.06        77.91    0/20 yrs         Avg.      0%             (0.00)       77.91
        102. R&R
        102.     Heat/AC register
             R&R Heat/AC          - Mechanically
                           register     - Mechanical
                                                 attached ly attached
                           1.00 EAEA
                           1.00            22.82
                                           22.82          0.56
                                                          0.56     23.38
                                                                   23.38     0/25 yrsyrs
                                                                             0/25             Avg.
                                                                                              Avg.      0%
                                                                                                        0%             (0.00)
                                                                                                                       (0.00)       23.38
                                                                                                                                    23.38

       Totals:
       Totals: FirstFirst
                     story Room
                             story Room               403.84
                                                      403.84     18,540.49
                                                                 18,540.49                                                 0.00
                                                                                                                           0.00 18,540.49
                                                                                                                                18,540.49



        Labor
        LaborMinimums
              Minimunis    Applied
                      Applied

                        QUANTITY
                        QUANTITY          UNIT
                                          UNiT         TAX
                                                       TAX          RCV  AGE/LIFE
                                                                    RCV AGE/LIFE  COND.
                                                                                  COND.                 DEP
                                                                                                        DEP %"/oDEPREC.
                                                                                                                 DEPREC.            ACV
                                                                                                                                    ACV
       103. Drywall
       103. Drywall  labor  minimum*
                         labor   mininmm*
                              1.00 EAEA
                              1.00        163.74
                                          163.74        0.00
                                                        0.00       163.74
                                                                   163.74      0/NA
                                                                               0/NA           Avg.
                                                                                              Avg.      0%
                                                                                                        0%             (0.00)
                                                                                                                       (0.00)      163.74
                                                                                                                                   163.74
       104. Scaffold
       104. Scaffold  laborlabor   minimum*
                            minimum*
                            1.00 EA       38.78         0.00        38.78      0/NA           Avg.      0%             (0.00)       38.78
       105. Water
       105. Waterextract/remediation
                     extract/reinediation           labor minimum*
                                       labor minimum*
                              1.00 EAEA
                              1.00            64.11
                                              64.11       0.00
                                                          0.00      64.11
                                                                    64.11      0/NA
                                                                               0/NA           Avg.
                                                                                              Avg.      0%
                                                                                                        0%             (0.00)
                                                                                                                       (0.00)       64.11
                                                                                                                                    64.11
       106. Heat,
       106. Heat, vent, & air cond.
                    vent,     & aa•    cond.
                                    labor      labor miniinum
                                          minimum
                              1.00 EA
                              1.00EA         229.95
                                             229.95       0.00
                                                          0.00     229.95
                                                                   229.95      0/NA
                                                                               0/NA           Avg.
                                                                                              Avg.      0%
                                                                                                        0%             (0.00)
                                                                                                                       (0.00)      229.95
                                                                                                                                   229.95

       Totals:
       Totals: Labor
                  Labor   Ntinimums
                     Minimums Applied Applied           0.00
                                                        0.00       496.58
                                                                   496.58                                                  0.00
                                                                                                                           0.00    496.58
                                                                                                                                   496.58

       Line
       LineItem
              Item  Totals:
                Totals:                              3,099.33
                                                     3,099.33 130,374.04
                                                              130,374.04                                                  0.00
                                                                                                                          0.00 130,374.04
                                                                                                                                130,374.04
       KERRYROBERTRHOTENBER
       KERRYROBERTRHOTENBER


       [%]
       [%]- Indicates that depreciate
            - Indicates        that by   percent was used
                                      depreciate      by for
                                                           percent
                                                              this item was used for this item
       [M]
       [M]- Indicates that the depreciation
            - lndicatas        that the percentage     was limited
                                            depreciation        percentage      wasallowable
                                                                    by the maximum   limited    by the for
                                                                                             depreciation maxiiaurn
                                                                                                            this item allowable depreciation for this




    KERRYROBERTRHOTENBER
    KERRYROBERTRHOTENBER                                                                                       8/7/2018            Page:
                                                                                                                                   Page:11 I 1



                                                                                                                EXHIBIT
                                                                                                                EXHIBITBB
          Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 31 of 79


              ....

 IJTIEIWIND      SouthWind
                 South WindPublic Adjusters
                              Pulblic       Inc.
                                         Adjusters Inc.
                 South
                 SouthWind
                         WindPublic AdjustersAdjusters
                                 Piiblic      Inc.     lnc.
                 5820
                 5820Grand
                        GrandLake Circle Circle
                                 Lalce
                 Robstown,
                 Robstown,  Texas 7838078380
                               Texas
                 WWW.Southwindpa.com
                 W W W. S outhwindpa. c orn
                 Fax
                 Fax832-201-7252
                     832-201-7252




 Grand
 GrandTotal Areas: Areas:
       'I'otal
     6,811.061.06
     6,81      SF Walls
                   SF Walls                3,819.31
                                           3,819.31 SF Ceiling
                                                       SF Ceiling           10,630.36
                                                                            10,630.36 SF Walls  and Ceiling
                                                                                         SF Walls      and Ceiling
     3,819.31
     3,819.31  SF Floor
                  SF Floor                   424.37
                                             424.37SYSYFlooring
                                                          Flooring             651.33
                                                                               651.33LFLFFloor Perimeter
                                                                                            Floor     Perimeter
         0.00 SFSF
         0.00     Long  Wall Wall
                     Long                      0.00
                                               0.00SFSFShort Wall Wall
                                                          Short                677.50
                                                                               677.50LFLFCeil. Perimeter
                                                                                            Ceil.     Periineter

     3,819.31
     3,819.31 Floor Area Area
                 Floor                  4,003.28
                                        4,003.28 Total Area Area
                                                    Total                 6,811.06
                                                                          6,811.06 Interior Wall AreaWall Area
                                                                                       Interior
     9,229.92 Exterior
     9,229.92          Wall Area
                 Exterior      Wall Area 421.00
                                          421.00Exterior Perimeter
                                                   Exterior        of
                                                                Perimeter of
                                                 Walls
                                                 Walls

     2,132.00
     2,132.00 Surface Area Area
                 Surface                      21.32
                                              21.32Number
                                                    Number of Squares
                                                               of Squares     216.00
                                                                              216.00Total
                                                                                     TotalPerimeter Length
                                                                                               Perimeter   Length
         0.00 Total
         0.00  TotalRidgeRidge
                          Length Length        0.00
                                               0.00Total
                                                    TotalHip Length
                                                              Hip Length




KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                                       8/7/2018
                                                                                           8/7/2018        Page: 12 12
                                                                                                           Page:


                                                                                           EXHIBIT
                                                                                           EXHIBITBB
                            Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 32 of 79



                                         South Wind Public Adjusters Inc.
 SQI.ITfi.W(\[)
• ..::.,.....
     .....:.......,............ ..~
          ..... .. .... ....:: ..x~,,.
                                         South Wind Public Adjusters Inc.
                                                                     lnc.
                                         5820 Grand Lake Circle
                                         Robstown, Texas 78380
                                         WWW.Southwindpa.com
                                         WWW.Southwindpa.corn
                                         Fax 832-201-7252




                                                                              Summary
                                                                              Summary for
                                                                                       forDtivelling
                                                                                          Dwelling
     Line Item Total                                                                                               127,274.71
     Material Sales Tax                                                                                              3,099.33

     Replacement Cost Value                                                                                       $130,374.04
     Net Claim                                                                                                    $130,374.04




                                                                   Mario Garcia




KERRYROBERTRHOTENBER                                                                                   8/7/2018        Page:13
                                                                                                                       Page: 13



                                                                                                       EXHIBIT B
                Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 33 of 79
.
.i




     'Sb>;rrH"
      Solari   WIi\!~'
               NY/1N
                             SouthWind
                             South WindPublic Adjusters
                                         Publie         Inc.
                                                   Adjuste>rs Ine.
                          . ~
      :: •it6x: Arx::~rr.>!~
                       South
                       SouthWind  Public
                               Wind      Adjusters
                                     Public        Inc.
                                                Adjusters lnc.
                       5820
                       5820Grand  Lake
                              Grand    Circle Circle
                                     Lalce
                       Robstown, Texas
                       Robstown,       7838078380
                                    Texas
                       WWW.Southwindpa.corn
                       VdW  W. S outhwindpa. com
                       Fax 832-201-7252
                       Fax   832-201-7252



                                                         Recap
                                                         Recapofof
                                                                Taxes
                                                                   Taxes




                                  Material
                                  Material SalesSales
                                                 Tax  Tax
                                                       Cleaning
                                                       Cleaning Mtl Tax
                                                                     Mtl Cleaning Sales Tax Sales
                                                                         Tax Cleaning         Manuf. Home
                                                                                                      Tax Tax
                                                                                                           Manuf.  Home
                                                                                                              Storage RentalTax
                                                                                                                             Tax Storage R
                                            (6.25%)             (6.25%)            (6.250/,,)
                                                                                   (6.25%)               (5%)
                                                                                                         (5%)           (6.25%)

       Line Items
       Line    ltems                       3,099.33
                                           3,099.33              0.00
                                                                 0.00              0.00
                                                                                   0.00               0.00
                                                                                                      0.00               0.00
                                                                                                                         0.00
       Total                               3,099.33              0.00              0.00               0.00               0.00




     KERRYROBERTRHOTENBER
     KERRYROBERTRHOTEI`'BER
                                                                                                     8/7/2018
                                                                                                     8/7/2018          Page:
                                                                                                                       Pa     14
                                                                                                                          ge:14



                                                                                                      EXHIBIT B
            Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 34 of 79


  _. .      ,.. ...
   1THWIND :'
S~iTH:WIivG..:
                      SouthWind
                      South WindPublic
                                 PublicAdjusters
                                        Adjusters  Inc.
                                                 Inc.
                      SouthWind
                      South  WindPublic
                                  PublicAdjusters
                                         Adjusters  lnc.
                                                  Inc.
                      5820  GrandLake
                      5820 Grand  LakeCircle
                                        Circle
                      Robstown,  Texas
                      Robstown, Texas   78380
                                      78380
                      WWW.Southwindpa.com
                      WWW.Southwindpa.com
                      Fax
                      Fax832-201-7252
                          832-201-7252


                                                           itecap   13oom
                                                           Recap by Room

Estimate:KERRYROBERTRHOTENBER
Estimate: KERRYROBERTRHOTENBER

      Main Level
Area: Main  Level
       Roof                                                                 24,687.06     19.40%
       General
       General                                                              19,330.24
                                                                            19,330.24     15.19%
                                                                                          15.19%
       2ndstory
       2nd  storyrear
                  rearroom
                        room                                                34,321.25
                                                                            34,321.25     26.97%
                                                                                          26.97%
       2nd story
       2nd  storyfront
                  frontroom
                         room                                               23,004.17
                                                                            23,004.17     18.07%
                                                                                          18.07%
       Foyer/Entty
       Foyer/Entry                                                           2,832.33
                                                                             2,832.33      2.23%
                                                                                           2.23%
       Closet2                                                               1,627.96      1.28%
       Bathroom
       Bathroom 11/2nd     story
                    /2nd story                                               1,244.81
                                                                             1,244.81      0.98%
                                                                                           0.98%
       Bathroom 222nd
       Bathroom      2ndstory
                           story                                             1,593.66
                                                                             1,593.66      1.25%
                                                                                           1.25%


         Area   Subtotal:Main
         Area Subtotal:  MainLevel
                              Level                                         108,641.48
                                                                            108,641.48    85.36%
                                                                                          85.36%
         First story
               storyRoom
                     Room                                                    18,136.65
                                                                             18,136.65    14.25%
                                                                                          14.25%
         Labor Minimums
         Labor   MinimumsApplied
                           Applied                                              496.58
                                                                                496.58     0.39%
                                                                                           0.39%


 Subtotalof
 Subtotal ofAreas
             Areas                                                          127,274.71
                                                                            127,274.71    100.00%
                                                                                          100.00%


 Total
 Total                                                                      127,274.71
                                                                            127,274.71    100.00%
                                                                                          100.00%




KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                           8/7/2018
                                                                               8/7/2018      Page:15
                                                                                             Page: 15


                                                                                EXHIBIT B
                             Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 35 of 79



                                         South Wind Public Adjusters Inc.
SdtiTHWli\C~
SMITH           :WIN

•   •• .::..,,ro:,.,::,.,~::,:.r,•   .
                                         Soutli
                                         South Wind Public Adjusters Inc.
                                                                     lnc.
                                         5820 Grand Lalce
                                                    Lake Circle
                                         Robstown, Texas 78380
                                         WWW.Southwindpa.com
                                         Fax 832-201-7252
                                         Fax832-201-7252

                                                                            Recap by Category


     Items                                                                                         'I'otal
                                                                                                   Total           %
     ACOUSTICAL TREATMENTS                                                                       5,727.56      4.39°/u
                                                                                                               4.39%
     CONTENT ATANiPULATION
     CONTENT   MANIPULATION                                                                        105.70      0.08%
     GENERAI, DEMOLITION
     GENERAL                                                                                    13,050.36     10.01%
     DRYWALL                                                                                       341.62      0.26%
     HEAVI' EQUIPMENT
     HEAVY                                                                                       3,150.00      2.42%
     FLOOR COVERING
     FLOOR   COVERING -- WOOD                                                                   23,409.05     17.96%
     FIlYISH CARPENTRY // TRIMWORK
     FINISH CARPENTRY     TRIMWORK                                                              24,070.78     18.46%
     FRAMING & ROUGH CARPENTRY                                                                   6,555.36      5.03"/0
                                                                                                               5.03%
     HEAT, VENT
            VENT &
                 & AIR
                   AIR CONDITIONING                                                                250.93      0.19%
     INSULATION                                                                                  3,007.76      2.31%
     LABOR ONLY                                                                                 10,729.80      8.23%
     LIGHT FIXTURES                                                                              3,108.35      2.38%
     PAINTING                                                                                    8,690.47      6.67%
     ROOFING                                                                                    23,365.08     17.92%
     SCAFFOLDING                                                                                 1,384.78      1.06%
     TEMPORARY REPAIRS                                                                             263.00      0.20%
     WATER EXTRACTION & REMEDIATION                                                                 64.11      0.05%
     Subtotal                                                                                   127,274.71    97.62%
     Material Sales Tax
     Material                                                                                     3,099.33     2.38%

     Total                                                                                      130,374.04   100.00 %
                                                                                                             100.00%




    KERRYROBERTRHOTENBER                                                                          8/7/2018     Page:l6
                                                                                                               Page: 16


                                                                                                  EXHIBIT B
                                                                                                          B
               Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 36 of 79


          ~~;~  South Wind
            ~,.South   WindPublic
                              Public     Ad,~usters
                                  Adjusters Inc.
                                            Inc.
SO
SC?i   ~
     T1-f~X16:.         '
 :I;7LCv1!l3nRS3'K:... ~.::::
 ••                w.
                        South Wind
                        South    WindPublic Adjusters
                                         Public       Inc.
                                                   Adjusters Inc.
                        5820 Grand
                        5820    Grand     CircleCircle
                                     LakeLake
                        Robstown, Texas
                        Robstown,         7838078380
                                        Texas
                        WWW.Southwindpa.com
                        WWW.Southwindpa.com
                        Fax
                        Fax832-201-7252
                            832-201-7252


      1
      1    1-front elevation
           1-front     elevation




                                                                                                                                             r.




                                                                                                                                                                                            0040
                                                                                                                                                              Cr
                                                                                                •1~
                                                 • 4•1••••7119...                     f
                                                                          4 ail

                                                                        • L,

      2
      2   2-Rear elevation
          2-Rcar    clevation
          Date Taken:
          Date        5/22/2018
                 Taken:    5/22/2018




                                                                                                                                                                                              •
                                             '           .     .~, ~- •                     ~                ^ ~+e"•          ~   ~~ e~                 ,          .              ~.~+j `               ~,
                                                                    _             .             •       ..
                                                                                                                         .
                                                                                          •y~~r          ~             ~;,~        ~~t            .                    ~~     E                        ~i




                                                                                                    .                                    _   ._,~•6.a   • Y    ~ , e        .+.      ."fi}y,~._
                                                                                                                                                                                             , .~~.W




KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                                                                                                        8/7/2018
                                                                                                                                                            8/7/2018                          Page: 17
                                                                                                                                                                                              Page:17
                                                                                                                                                              EXHIBIT BB
                                                                                                                                                              EXHIBIT
               Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 37 of 79


            - -IP South WindPublic
                  South Wind Public Adjusters Inc.
                                    Adjusters Inc.
 SOUTH
'Sou...  WIND
  AMC ArRNITiitX%
                    South Wind
                    South  WindPublic  Adjusters Inc.
                                PublicAdjusters
                    5820 Grand
                    5820  Grand Lake  Circle
                                Lake Circle
                    Robstown,
                    Robstowii, Texas  78380
                                Texas 78380
                    WWW.Southwindpa.com
                    WWW.Soudiwindpa.com
                        832-201-7252
                    Fax 832-201-7252

   3     3-Roof overview
         3-Roof
         Date
         Date Taken: 5/22/2018
              Taken: 5/22/2018




                                                             ‘i4




   4
   4     4-Roof overview
         4-Roof ovcrview
         Date Taken: 5/22/2018
         Date Taken: 5/22/2018
                                                                   V
                                              :




KERRYROBERTRHOTENBER
KERRYROBERTRHOTEN13ER                                                       8/7/2018
                                                                            8/7/2018     l'agc 118
                                                                                         Pagu:

                                                                            EXHIBIT
                                                                            EXHIBIT BB
••


                              Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 38 of 79


              SouthWind
           ~y~South Wind   Public
                        Public        Adjusters
                               Adjusters Inc.                                Inc.
~~         AtOrijkir
     ••••••4•••••44•Arol:
                          •
                               "
                                   South Wind
                                   South      Public
                                           Wind      Adjusters
                                                 Public        lnc.
                                                            Adjusters lnc.
                                   5820 Grand
                                   5820  Grand     CircleCircle
                                              LakeLake
                                   Robstown,
                                   Robstown, Texas 7838078380
                                                Texas
                                   W W W.Southwindpa.com
                                   WWW.Southwindpa.com
                                   Fax
                                   Fax832-201-7252
                                       832-201-7252

     5
     5          5-Roof
                5-Roof after storm storm
                          after
                                                                                    4
                                                          .


                This
                Thisphoto   was taken
                        photo    was after
                                      takenstorm by
                                               after  storm by
                roof.
                roof. Notice wind damage
                         Notice     wind nail  pops nail pops
                                           damage
                due toto
                due    pressure from hurricane
                           pressure    from hun•icane                                                                                                    w.



                                                                                                                                          J.




                                                                                                                                     li




                                                                                                                               Y':


                                                                                        •A:                         7.7r,rin                   XC-
     6  -
     6 6-Roof(1)
        6Roof(1)




               This
               Thisphoto
                      photowas taken
                                was after
                                     takenstorm by
                                              after  storm by
               roof.
               roof. Notice wind damage
                        Notice     wind due   to
                                          damage   due to
               pressure
               pressure fromfrom
                             hurricane
                                    hurricane




                                                                                                  .v ,




                                                                                              •

                                                                                                         is:ra,••




KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                                                                   8/7/2018
                                                                                                                       8/7/2018                      Page:
                                                                                                                                                     Page: 19 19

                                                                                                                         EXHIBIT
                                                                                                                         EXHIBITBB
••


                     Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 39 of 79



SOI.jThF:W~
                              South Wind Public Adjusters Inc.
:..ifutcArg.tints nr. • : •
... :....~»,.....: ~..s„•..
                              South Wtnd
                                    Wind Public Adjusters Inc.
                              5820 Grand Lake Circle
                              Robstown, Texas 78380
                              W W W.Southwiiidpa.com
                              WWW.Southwindpa.com
                              Fax 832-201-7252
                                  832-201-7252

     7   7-Roof
     7 7-Roof
                                                     ~^~~f~Ah;
                                                      a '
                                                              ,
                                                                     (
                                                                     F;.
                                                                           iti•
                                                                               •`2.~::
                                                                             ~y•iPF
                                                                                           -                  'i±. .,. . .~.*":~~ ~ :e~r't':'~': •
                                                                                                           ' _~ ",~~ ,' ~,(I'!M
                                                                                                                    .r;•:
                                                                                                                                • .M'Fi".'
                                                                                                                                         T ` • J." .
                                                                                                                                              ~
                                                                                                                                                               ...{flra,.,~.~w
                                                                                                                                                                   -:: a Y:. -~ ,
                                                     .~:~                                 "                             '.~r ~ ' :'~we~s~F'r;?:,.>'
                                                         . ...,.
                                                               .. <. --•
                                                       ~.:• ^;~•_                                                                                                 •~~. ~;5.
                                                                         .. . •
                                                                         •        .. : ..
                                                                                ...                                  ..-.                                       '        -;~'::
                                                                              • ~. • . _ ..~
                                                                     • . ' .•..                                             .~                                  .• LYi
                                                                    ~.                                                         ,s
                                                     •.~.          Y'                 •. :a '.                             :.
                                                                    i1.,. .    1.~.~.~ k       ~.r~,                 i71 ~dY~.                                                    •
                                                                                                 r              .          ~,~'.'               ~'•~.~.'!'     •1.
                                                                                                       •


             This photo
             This photo was
                         was taken
                             taken at?er
                                   after storm
                                         storm by
                                                by                                                                                  ! ~:i
                                                                                                                                                         >
             roof. Notice
                   Notice wind damage
                                dama8e due tolo             . .
                                                                                                 r
                                                                                                       •
                                                                                                           ~
                                                                                                               . ' ~,,,•                ..                               .        ,
             pressure from hurricane                                           '           j             3;•{'s.'f' .~ Si             ~•           rk     .   S~Y~~               +
                                                                              ,                        ~ •S            S6             *'~ 1 .   ,v,4 ~ SM




                                                                                                                            ij




                                                                                                                                                   44.




                                                                                                                                                                             ii




                                                                                                                                                                                            •t•
     8 8-Roof
     8   8-Roof
         Date Taken: 5/22/2018


            Roof u•as
                 was patch after storm




                                                                                           /4\
                                                                                                                                                   mr



                                                                              4.4




                                                                                                                                                                                                  •-•




KERRYROBERTRHOTENBER                                                                                                                                                                  8/7/2018          Page:20
                                                                                                                                                                                                        Page: 20
                                                                                                                                                                                      EXHIBIT B
                       Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 40 of 79


s611-A"Vi                        South Wind Public Adjusters Inc.
• • IttiCAttin    •M     .:. •
 ••
                                 South Wind Public Adjusters Inc.
                                 5820 Grand Lake Circle
                                 Robstown, Texas 78380
                                 WWW.Southwindpa.com
                                 Fax 832-201-7252

      9          9-Roof
                 Date Taken: 5/22/2018
                                                                                               tC-




                 Roof was repaired after storm




                                                              Qi




                                                                                xr


                                                                                          fl




                                                        4.4




      10         10-Roof overview
                 Date Taken: 5/22/2018
                                                                                     4.
                                                                                      ,


                                                                          iii




                                                                                                     .°\
                                                                                                        tL.




                                                                    ts,




KERRYROBERTRHOTENBER                                                                                          8/7/2018    Page: 21
                                                                                                              EXHIBIT B
                                Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 41 of 79

      ..
           ...
...               ......
                                           South Wind Public Adjusters Inc.
                            .
                 ITHWIND
                  AZ            ...... .

                                           South Wind Public Adjusters Inc.
                                                                       lnc.
                                           5820 Grand Lake Circle
                                           Robstown, Texas 78380
                                           WWW.Southwindpa.com
                                           Fax 832-201-7252
                                           Fax


      11                   11-Roof overview
                                                                              c4,x~ r
                           Date Taken: 5/22/2018                                ..{
                                                                                  ,


                                                                                                   'WA




                                                                                             4
                                                                                             elm




      12                   12-roof rear slope
                           Date Taken: 5/22/2018
                                                                                        r-
                                                                                                                ~




KERRYROBERTRHOTENBER                                                                                 8/7/2018         Page:22
                                                                                                                      Page: 22
                                                                                                         EXHIBIT
                                                                                                         ,EXHIBIY B
                       Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 42 of 79



.. :ratt
           -~• South Wind Public Adjusters Inc.
SiJtIIHWtt~D
SOLifi:V1 14.)
   r,nr.:~Rmxsrr,
         Amami's rat
•                       :
                            South Wind Public Adjusters Inc.
                                                        lnc.
                            5820 Grand Lake Circle
                            Robstown, Texas 78380
                            WWW.Southwindpa.com
                            W  W W.Southwindpa.com
                            Fax
                            Fax832-201-7252
                                832-201-7252


     13     13-Roof core sample
            Date Taken: 5/23/2018
                                                                   Arffk
            3 ply built up




                                                                                                                                                           L
                                                                                                                                                       ~
                                                                                                                                                            t
                                                                                                                                                           J.

                                                                       4


                                                                                                                                  ~                                ,/
                                                                                                                •                                                  r.
                                                                                                          .     _i                                                          ~, ~ .
                                                                                                                                                                             a~ ~-•I




     14  I4-Roof
     14 14-Roof
         Date Taken: 5/23/2018                                 a



            Notice moisture on meter




                                                                    'ISP     • 05   'V        •




                                                                           ._.~._   ~    .. .._   _~...       _x,.._...._~._ _.   ....   _ ...    __..... .—    .... _.     ..__...




    KERRYROBERTRHOTENBER
    KERRYROBERTRiiOTENBER                                                                                                                    8/7/2018                     Page:23
                                                                                                                                                                          Page: 23

                                                                                                                                                 EXHIBIT B
                     Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 43 of 79



sols-IHV                South Wind Public
                                   Public AdJusters
                                          Adjusters Inc.
 ATM.43.511X.i N1:
                        South Wind Public Adjusters Inc.
                                                    lnc.
                        5820 Grand Lake Circle
                         Robstown, Texas 78380
                        W VJW.Southwindpa.com
                        WWW.Southwindpa.com
                        Fax
                        Fax832-201-7252
                            832-201-7252


  15
  15 15-Roof
      15-Roof
                                                       a            ~4
          Date Taken: 5/23/2018
                                                                                                                              ,

          Notice 40percent
          Notice 40 percentmoisture
                            moisturein in roof
                                        roof                                           •
                                                                                                                                                                        IF F
          membrane                                                                     W.:21S • T.

                                                                        ~1'~                   `'       x°~ " ►i                                       ' `,'t+~a~
                                                                                     • 4r • 1...•,•                w

                                                                   '3?
                                                                                                                                                                               /
                                                                                                             114
                                                       4.1                             :
                                                           ;                     •         :        .                                                                          I
                                                                                                                       ~
                                                                                                                       r ~         ~ ¢~ r ~   „"R~ t . •
                                                               •             I                                                         J


                                                                                               •
                                                                                                                              .,
                                                           •            '•


                                                                   .,                _r        •                         .-                                         .                  ..
                                                       ~




                                                 ~..
  16 16-Roof
  16  16-Roof                                                                                           11r,
      Date Taken: 5/23/2018
                                                                                                           •, •

          one inch deep
                                                 L•;




KERRYROBERTRHOTENBER                                                                                                                                       8/7/2018                Page:24
                                                                                                                                                                                   Page: 24
                                                                                                                                                             EXHIBIT B
                       Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 44 of 79


   .• •   ~
        Ult
SQI;iTH W
                           South Wind
                         - South  WindPublic Adjusters
                                         Public        Inc.
                                                    Adjusters Inc.
   rair.aasnas
• ::',1t6"..k.N.1YRS     rr::: . :
          ,,,,,,,,,,
                          South
                          SouthWind WindPublic Adjusters
                                            Public       Inc.
                                                      Adjusters lnc.
                          5820 Grand
                          5820     Grand     CircleCircle
                                        LakeLake
                          Robstown,
                          Robstown,    Texas 7838078380
                                           Texas
                          WWW.Southwindpa.com
                          W W W.Southwindpa.com
                               832-201-7252
                          Fax 832-201-7252
                          Fax

                                                                                                       --
   17 17-Roof
   17 17-Roof                                                              F
           Date Taken: 5/23/2018


           core
           coresample repaired
                 sample    repaired




   18 18-2nd story
   18 18-2nd       front room
                story     front room
                                                                               a



           overview
           overview




                                                                                                        ; ?




                                                                                                                  f

                                                                    .•

                                               '                               •: M . •
                                                                                   • ";
                                                449 k"
                                               `..
                                                                               ,             -
                                                                           .             •
                                                         Art.   .   6'••           :•.•••6       •••




KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                                                        8/7/2018
                                                                                                            8/7/2018      Page: 25
                                                                                                                          Page:25
                                                                                                              EXHIBIT B
                                                                                                                                            . .
_ _
                                             Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 45 of 79
                                                                                 ..   .              ~ ~•t• ~ .   , _              `.1




              tITH ;WtM~~.
                   WIN1)
                                                   SouthWind
                                                   South WindPublic
                                                              PublicAdjusters
                                                                     Adjusters  Inc.
                                                                              Inc.
                  CX                 IV: • • • .
      :..• . MiWW:~::v~;•.;d~+::mia'sa•. '
                                                   Soutli Wind
                                                   South  WindPublic
                                                                 PublicAdjusters
                                                                        Adjusters  lnc.
                                                                                 Inc.
                                                   5820Grand
                                                   5820  GrandLake
                                                                 LakeCircle
                                                                       Circle
                                                   Robstown,Texas
                                                   Robstown,    Texas  78380
                                                                    78380
                                                   W  W W. S outhwindp a. cotn
                                                   WWW.Southwindpa.com
                                                   Fax 832-201-7252
                                                   Fax832-201-7252

                                                                           F,
              19
              19             19-2ndstory
                             19-2nd storyfront
                                          frontroom
                                                room                                                                        ~;~~~~`,!
                                                                                                                        ~~~' ~ >
                                                                                "t
                                                                                                                                                  ... ...,
                                                                                          ~                                                                           •:~
                                                                                                                                                                      ,


                                                                                          •47 , ~,                            1. -. t- ~_   ~Yw
                                                                                          ~                   t S4




                                                                                                                    '~,~ "                  ~          •     3   ~     .-   .

                                                                                                                                                                                10,
                                                                                                                                                                       ti




                                                                                                                        •




             20
             20             20-DSCN  1929
                            20-DSCN1929
                            Date Taken:5/22/2018
                            Date Taken: 5/22/2018




      KERRYROBERTRHOTENBER
      KERRYROBERTRHOTENBER                                                                                                                                       8/7/2018
                                                                                                                                                                 8/7/2018             Page:26
                                                                                                                                                                                      Page: 26
                                                                                                                                                                     EXHIBIT B
                          Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 46 of 79

    .......:..............:: ~.....
`    trri4Viicib
     l'.1TH; W1M:)
                                      SouthWind
                                      South WindPublic
                                                 PublicAdjusters
                                                        Adjusters  Inc.
                                                                 Inc.
                                      South Wind
                                      South  W indPublic
                                                     PublicAdjusters
                                                            Adjusters  lnc.
                                                                     Inc.
                                      5820Grand
                                      5820  GrandLake
                                                    Lalce  Circle
                                                        Circle
                                      Robstown,Texas
                                      Robstown,    Texas   78380
                                                        78380
                                      WWW.Southwindpa.com
                                      WWW.Southwindpa.com
                                      Fax832-201-7252
                                      Fax 832-201-7252


    21 21-2nd
    21         storyfront
       21-2nd story   frontroom
                             room                                             r




              Notice waterdamage
              Notice water damageto to ceiling
                                    ceiling tilestiles
                                                                                      doe




                                                                                              •




    22 22-2nd
    22 22-2ndstory
              storyfront
                    frontroom
                           room



              Notice water
              Notice waterdamage
                           damageto to
                                    ceiling tilestiles
                                       ceiling                                7




                                                                                  ~




KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                                        8/7/2018
                                                                                            8/7/2018    Page:27
                                                                                                        Page: 27

                                                                                            EXHIBIT B
                  Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 47 of 79

                    ...
 IJTHI\VINI)4
 1.ITR  WIM)~
                          SouthWind
                          South WindPublic
                                     PublicAdjusters
                                            Adjusters  Iuc.
                                                     Inc.
 ..a.c,vesuRs t•r • •
              ,nuair
                          SouthWind
                          South  WindPublic
                                      PublicAdjusters
                                             Adjusters  lnc.
                                                      Inc.
                          5820Grand
                          5820  GrandLake
                                      LakeCircle
                                            Circle
                          Robstown,Texas
                          Robstown,  Texas  78380
                                          78380
                          WWW.Southwindpa.com
                          WWW.Southwindpa.com
                          Fax 832-201-7252

 23
 23      23-2ndstory
         23-2nd storyfront
                      frontroom
                            room                       `
                                                 _                     -?     ~ ..                ,,~ •~~,~~` ~ ~+,
                                                             ~, ~                    ~~~'        ~3
                                                                      ~... -                 '~P!?;a~.: a.i~$ r~ •,
                                                                                      yp~, k-„~
                                                 -     ...          '. ~~~9 ~ ;~'... ~'.+-~~"' ~'l_r•~,}1..C..r
         Notice1x6
         Notice lx6 sheathing
                    sheathing




                                                                                                                         ~
                                                                                                                         /
                                                                                                                                     I.
                                                                                                                        _!           T
                                                                                                          x.




 24
 24      24-DSCN 1928
         24-DSCN1928
         Date Taken:
         Date Taken:5/22/2018
                     5/22/2018




KERRYROBERTRHOTENBBR
KERRYROBERTRHOTENBER                                                                                                  8/7/2018
                                                                                                                      8/7/2018    Page:28
                                                                                                                                  Page: 28

                                                                                                                      EXHIBIT B
                    Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 48 of 79


..........                South Wind
                          South Wind Public
                                     Public Adjusters inc.
                                            Adjusters Inc.
    ...
 .t:rri4C)"ehii). Ca:
          1CAMTFKiW:::
               •' ••
                          South Wind
                                Wind Public
                                     Public Adjusters Inc.
                          5820 Grand Lake Circle
                          Robstown, Texas 78380
                          WWW.Southwindpa.com
                          W-WW.Southwindpa.corn
                          Fax 832-201-7252


          25   25-2nd story front room                               -T-7
               Date Taken: 5/22/2018


               overview of hallway




               0




          26   26-2nd story
                      story fi-ont
                             front room



                                                             4
               Notice water damage to wood flooring




                                                         4




KERRYROBERTRHOTENBER                                                             8/7/2018     Page: 29
                                                                                 EXHIBIT B
                   Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 49 of 79

                     ..


:~.l.11linWiMJ~         •'.
                              SouthWind
                              South WindPublic
                                         PublicAdjusters
                                                Adjusters  Inc.
                                                         Inc.
  iZt&X:A:5.. .t;1•Z :•

                              South  WindPublic
                              South Wind  PublicAdjusters
                                                 Adjusters  lnc.
                                                          Inc.
                              5820Grand
                              5820  GrandLake
                                          Lake  Circle
                                              Circle
                              Robstown,  Texas
                              Robstown, Texas   78380
                                              78380
                              W W W. S outhwuidp a. corn
                              WWW.Southwindpa.com
                              Fax832-201-7252
                              Fax 832-201-7252

    27 27-2nd
    27 27-2ndstory
              storyrear
                    rear  room
                        room
       Date Taken:
       Date Taken:5/22/2018
                    5/22/2018




   28
   28      28-2ndstory
           28-2nd storyrear
                        rearroom
                              room
           Date Taken:5/22/2018
           Date Taken:  5/22/2018




                                                                          •••fi


                                                                   Rx


                                                                                      • :4r.$:,




KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                              8/7/2018
                                                                                  8/7/2018        Page:30
                                                                                                  Page: 30

                                                                                  EXHIBIT
                                                                                  EXHIBITBB
                        Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 50 of 79

                        sg,
•sou Y~vc~4~
      a1lkt W.
     kf..Z., 111.1i‘r
                              South Wind Public Adjusters Inc.
                              South Wind Public Adjusters lnc.
                              5820 Grand Lake Circle
                              Robstown, Texas 78380
                              W W W.Southwindpa.com
                              WWW.Southwindpa.com
                              Fax
                              Fax832-201-7252
                                  832-201-7252

  29 29-2nd story rear room
                 5/22/2418
     Date Taken: 5/22/2018                                                 LI




          water damage to ceiling




                                                            "•;.V.,•:••"
  30 30-2nd story rear room
     Date Taken: 5/22/2018                                                      •••




          water damage to ceiling




                                                                                                 „1.7.-.-srlr,•'. .; •




KERRYROBERTRHOTENBER
KERRYROBERTRHOTEN13ER                                                                 8/7/2018                Paoe:31
                                                                                                              Page: 31
                                                                                      EXHIBIT B
                   Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 51 of 79

                     ...
     ~N~'
SoiaTH
SOUTH       NYI ~ : :
                           South WindPublic
                           South Wind PublicAdjusters
                                             Adjusters  lnc.
                                                      Inc.
 11.1%C N.%6TFAS tst:
...   .,.:.. ...      ~

                           South  WindPublic
                           South Wind    PublicAdjusters
                                                Adjusters  lnc.
                                                         Inc.
                           5820   GrandLake
                           5820 Grand    LakeCircle
                                               Circle
                           Robstown, Texas 78380
                           Robstown,
                           W   W W.Southwindpa.com
                           WWW.Southwindpa.com
                                832-201-7252
                           Fax832-241-7252
                           Fax

   31 31-2nd
   31         storyrear
      31-2nd story  rearroom
                          room
                                                                                                                      *44'7    .17.
      Date Taken:5/22/2018
      Date Taken:   5/22/2018


          water damage
          water  damage   ceiling
                       toto ceiling
                                                                                             ir-


                                                           .4.




                                                                                                            .•4
                                                                      4.—


                                                                  c ,;11,•••• r   •
                                                                                      •   4;..
                                                                                                 •




   32 32-2ndstory
   32 32-2nd storyrear
                   rearroom
                         room
      DateTaken:
      Date Taken:5/22/2018
                   5/22/2018                                                                                                                        •••,, •••


          water damage
          water  damagetoto
                          ceiling andand
                            ceiling   wallwall




                                                     11                                              1. •
                                                                                                     •



                                                                                                                  •           ,•      11.5"4.




KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                                                                                            8/7/2018
                                                                                                                                                8/7/2018        Page:32
                                                                                                                                                                Page: 32
                                                                                                                                                EXHIBIT B
                          Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 52 of 79

                              ...
. .              .. .
•
~Q:t.iTH \XItNi)~
                                    SouthWind
                                    South WindPublic
                                               PublicAdjusters
                                                      Adjusters  Inc.
                                                               Inc.
!•'MICA!' S r kS: Isr •   •

                                    SouthWind
                                    South  WindPublic
                                                  PublicAdjusters
                                                         Adjusters  lnc.
                                                                  Inc.
                                    5820Grand
                                    5820  GrandLake
                                                  LakeCircle
                                                        Circle
                                    Robstown,    Texas
                                    Robstown, Texas     78380
                                                     78380
                                    W  W W. S outhwindpa. c otn
                                    WV/W.Southwindpa.com
                                    Fax832-201-7252
                                    Fax 832-201-7252


    33
    33       33-2ndstory
             33-2nd storyrear
                          rear  room
                              room
                                                                                         45.
             DateTaken:
             Date Taken:5/22/2018
                          5/22/2018
                                                                            '04

            water  damagetoto
            water damage      ceiling
                            ceiling andand
                                        wallwall


                                                                                               let

                                                                                                4.




    34 34-2nd
    34 34-2ndstory
              storyrear
                    rear  room
                        room
       DateTaken:
       Date Taken:5/22/2018
                    5/22/2018


            water
            water moisture
                  moisthireininflooring
                                 flooring

                                                                           41-




KERRYR013ERTRHOTENBER
KERRYROBERTRHOTENBER                                                                  8/7/2018
                                                                                      8/7/2018       Page:33
                                                                                                     Page: 33
                                                                                       EXHIBIT
                                                                                       EXHIBITBB
             Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 53 of 79


...... _ ......_. __..:.::...:...
"'     iT"``'''
            : ... \X/INI)'~ South Wind
                                  Wind Public
                                       Public Adjustcrs
                                              Adjusters Iaic.
                                                        Inc.
                    South Wind Public Adjusters Inc.
                                                lnc.
                    5820 Grand Lake Circle
                    Robstown, Texas 78380
                    WWW.Southwindpa.com
                    Fax832-201-7252
                    Fax 832-201-7252


  35   35-rear room overview
       Date Taken: 5/22/2018
                                                                                       -45

                                                 ~



                                                   {




  36   36-2nd story rear room bathroom
                                                                it:•
       Date Taken: 5/22/2018




KERRYROBERTRHOTENBER                                                        8/7/2018         Page:34
                                                                                             Page: 34

                                                                       tr   EXHIBIT B
                     Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 54 of 79


                         South WindPublic
                         South Wind PublicAdjusters
                                           Adjusters  Inc.
                                                    Inc.
  ~iac:vs.anwrx:
• .i.atcAttsn•fietsr •

                         South  WindPublic
                         South Wind    PublicAdjusters
                                              Adjusters  Inc.
                                                       Inc.
                         5820   GrandLake
                         5820 Grand    LakeCircle
                                             Circle
                         Robstown,    Texas
                         Robstown, Texas     78380
                                          78380
                         W   W W.Southwindpa.com
                         WWW.Southwindpa.com
                         Fax
                         Fax832-201-7252
                              832-201-7252

                                                                            • •                                                    ,1
                                                                                                                                    ::79777,
                                                                                  •
   37 37-2nd
   37 37-2ndstory
             storyrear
                    rearroom
                          room bathroom
                             bathroom
      Date Taken:
      Date  Taken:5/22/2018
                      2/2018
                      5/2
                                                               :.

            water damage
            water damagetoto ceiling
                           ceiling



                                                 ho                                            k.
                                                                                                            ,~                           ~
                                                         .
                                                                             .        .        .
                                                                                                        ~            r
                                                                                                                                  ,
                                                                                                                                  d,.
                                                                                                                                     •
                                                                                                                                    •~        - ~
                                                                                                                                                        ..      .   ..           : M ..
                                                                                                                  , kyl                   i~Yvy
                                                                                                                                                v
                                                                                                            y       ;Y~~
                                                 € .~~              .                              ..       `•.~ ~1~ 1 T.~ ""~^5        ~ I    ~~   tiY                        R~~• j~k .
                                                                                                                                  I:~u }-.                                           jk
                                                 :.                                                            ~~ Zr.jr —,.~ .~. w„ .~.        ~~... . . f ~~    y.
                                                                                                                                                                 y ~ ..     ♦ ~.a~T, .,
                                                                                                                                                                          .~,
                                                             ..         .                                          :, ~ ~ ,• ~      ~
                                                                                                                                     .         ..1 .r        s + ~.•.          'r ~
                                                                                                                                                                                  ~   .
                                                                                                                                  uM
                                                                                                                                                        •
                                                                                                            ~.
                                                                                                            f. +~. ~=i•~r •
                                                                                                                                         ".4




   38 38-2nd
   38 38-2ndstory
             storyrear
                   rear  room
                       room                      ..~         + .
                                                                                          if
      Date Taken:5/22/2018
      Date Taken:  5/22/2018                     ~~ ..       ..\,.-"..




            water moisture
            water moistureononbasebaord
                                basebaord




KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                                                                                                        8/7/2018
                                                                                                                                                            8/7/2018                  Page:35
                                                                                                                                                                                      Page: 35
                                                                                                                                                            EXHIBIT BB
                                                                                                                                                            EXHIBIT
                    Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 55 of 79



:S f~3tfTH\Y/R\1)'
 SOUTH
                    ~ South
             WIN;:):.:::
                        SouthWind
                              Wind Public Adjusters
                                   Public Adjusters   Inc.
                                                    Inc.
  :a'AC:~:k<r,•ishx.:
            iFi,!.!•,•••.:
  irtix.txik•s.
 •:                     •
                             South Wind
                             South  WindPublic
                                           PublicAdjusters
                                                  Adjusters  lnc.
                                                           Inc.
                             5820Grand
                             5820  GrandLake
                                           LakeCircle
                                                 Circle
                             Robstown,Texas
                             Robstown,    Texas  78380
                                              78380
                             WWW.Southwindpa.coin
                             WWW.Southwindpa.com
                             Fax
                             Fax832-201-7252
                                 832-201-7252


    39
    39       39-2ndstory
             39-2nd storyrear
                          rear  room
                              room
             DateTaken:
                  Taken:5/22/2018
                          5/22/2018
             Date
                                                                                                             ~
             water moisture
             water  moistureononwall
                                 walland
                                       and  ceiling
                                         ceiling
             clx4
             cl x4 crown mold
                   crown mold




                                                                                                                       V.

                                                                                                                       ~




                                                                                        ILI

    40
    40       40-2ndstory
             40-2nd stoiyrear
                          rearroom
                                room                                              •tt

             DateTaken:
             Date Taken:5/22/2018
                          5/22/2018                                 r


             waterdamage
             water damageto to  flooring
                             flooring  andand
                                           wallwall


                                                                                                                                                  ..       . 1
                                                                                              _~~~• n~~l~~T~ i          ..   ~   .     ,~~1




                                                                             Si
                                                                                                                                                       r   +
                                                                                                                                                           ~



                                                                        }~                                                                         ~~~         '.
                                                                        r
                                                                                                    - ~     - ~~   •   -_    _~i ~i




KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                                                                                 8/7/2018
                                                                                                                                     8/7/2018     Page:36
                                                                                                                                                  Page: 36

                                                                                                                                      EXHIBIT B
                         Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 56 of 79

.......... .... .......... .. ...

:~~.~TF~  ~~~~~
  LITH WIND'
                South
              South   Wind
                    Wind   Public
                         Public   Adjusters
                                Adjusters Inc.Inc.
                                    South  WindPublic
                                    South Wind    PublicAdjusters
                                                         Adjusters  lnc.
                                                                  Inc.
                                    5820Grand
                                    5820  GrandLakeLake Circle
                                                      Circle
                                    Robstown,    Texas
                                    Robstown, Texas     78380
                                                      78380
                                    WWW.Southwindpa.com
                                    WWW.Southwindpa.com
                                    Fax
                                    Fax832-201-7252
                                        832-201-7252


     41
     41        41-lst floor ceiling
               41-1st       ceilingattic
                                    attic
               Date  Taken:5/22/2018
               Date Taken:    5/22/2018




                                                                                    ti




    42
    42        42-1 stfloor
              42-1st   floorceilling
                             ceillingattic
                                      attic
              Date Taken:
              Date  Taken:5/22/2018
                              5/22/2018


              overview
              overview




                                                                       ein15111




KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                                     8/7/2018
                                                                                         8/7/2018    Page:37
                                                                                                     Page: 37

                                                                                         EXHIBIT
                                                                                         EXH6BIT B
            Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 57 of 79

            .... ,.
        "       P     SouthWind
                      South WindPublic
                                 PublicAdjusters
                                        Adjusters  Inc.
                                                 Inc.
                      South Wind
                      South  WindPublic
                                    PublicAdjusters
                                           Adjusters  lnc.
                                                    Inc.
                      5820Grand
                      5820  GrandLakeLake Circle
                                        Circle
                      Robstown,    Texas
                      Robstown, Texas     78380
                                        78380
                      WWW.Southwindpa.com
                      WWW.Southwindpa.com
                      Fax
                      Fax832-201-7252
                          832-201-7252

                                              r
 43
 43   43-1stfloor
      43-1st floorceiling
                   ceilingattic
                           atticspace
                                 space
      DateTaken:
      Date Taken:5/22/2018
                  5/22/2018


      Notice waterdamageto
      Notice water damageto  paint
                           paint




                                                                                      ';)




 44
 44   44-1 stfloor
      44-1st   floorceiing
                     ceiingattic
                             atticspace
                                    space
      DateTaken:
      Date  Taken:5/22/2018
                      5/22/2018                ti


      overview
      overview




                                                             if




KERRYROBERTRHOTENBER
KERRYROBERTRHOTENBER                                                    8/7/2018
                                                                        8/7/2018            Page:38
                                                                                            Page: 38
                                                                         EXHIBIT B
                   Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 58 of 79

             _..........
                       South
    `Srii i1i i:vUIniri-.:    Wind
                           South    Public
                                 Wind      Adjusters
                                      Public         Inc.
                                             Adjusters Inc.
                           South WindPublic
                           South Wind  PublicAdjusters
                                              Adjusters  lnc.
                                                       Inc.
                           5820  GrandLake
                           5820 Grand  LakeCircle
                                             Circle
                           Robstown, Texas 78380
                           WWW.Southwindpa.com
                           WWW.Southwindpa.com
                           Fax 832-201-7252
                           Fax 832-201-7252


      45
      45   45-ls floor attic
           45-1s floor attic
           Date  Taken:5/22/2018
           Date Taken:    5/22/2018


           Notice waterdamage
           Notice water damageto to ceiling
                                 ceiling
                                                                                                                 1                      ~




                                                                                                           ~~
                                                                                                            _ ~                       ~`S~

                                                      , ~~~'•s:'7   y~.ar.   ~~                 h   ♦. ~   s,.       ~   1   f ~ S~
                                                                                  x         .


                                                  ~                    •     ~    ~` W ~ ~'~~~
                                                                                             ;r ~
                                                                                       ~.




x                                                                                                                               ~
                                                                                                                             E


      46   46-1st
           46-1 stfloor
                   floor attic
                         attic
           DateTaken:
           Date Taken:5/22/2018
                       5/22/2018


           water damagetoto
           water damage     walls
                          walls




                                                                    ' 4.




    KERRYROBERTRHOTENBER                                                                                                     8/7/2018
                                                                                                                             8/7/2018        Page:39
                                                                                                                                             Page: 39

                                                                                                                              EXHIBIT B
                 Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 59 of 79


       :...:.._.. .   ~
       Y.iTi i Wi~il~~ South Wind Public
    :'~t::VKtlrii:                Public Adjusters
                                         AdjustersTnc.
                                                   Inc.
                        South Wind Public Adjusters Inc.
                                                    lnc.
                        5820 Grand Lake Circle
                        Robstown, Texas 78380
                        WVVW.Southwindpa.com
                        WWW.Southwindpa.com
                        Fax 832-201-7252


      47   47-1st   floor attic
           47-1 st floor
           Date Taken: 5/22/2018
                                                                       NOD
                                                           ~,y..

           Notice water damage to ceiling




                                                                                   >~~.   ,:,~    ~ " ~`•
                                                                      , ~ -   •-
f
                                               ,             i • . J'..~ .F




      48   48-1st
           48-1    floor attic ceiling
                st floor
           Date Taken: 5/22/2018


           Notice water damage to ceiling




                                                                                                      44,




    KERRYROBERTRHOTENBER
    KERRYROBERTRHOTENBER                                                                     8/7/2018        Page: 40
                                                                                                             Page:40

                                                                                                 EXHIBIT
                                                                                                 EXHIBIT B
. _                     Case 6:20-cv-00008 Document 1-1 Filed
                                                        .     on 01/31/20 in TXSD Page 60 of 79
                                                                         .   "   .R   .
                                                                                      .   •v

r


                      :~;.
      '   .....~,
      :....
             "'"'"~......::_.
                      ~ South _. Wind
                           South WindPublic
                                      PublicAdjusters
                                             Adjusters  Inc.
                                                      Inc.
      spraVkT
      :$O(.IT H : W M)'
                    TaTLKS
      i:: Yea•Ti,
          • • w.a:::~K~.,:.w,
                  •    • :44 s <.. wm.w:::::
                                South  WindPublic
                                South Wind    PublicAdjusters
                                                     Ad;ustersInc.lnc.
                                5820  GrandLake
                                5820 Grand    Lalce Circle
                                                  Circle
                                Robstown,    Texas
                                Robstown, Texas     78380
                                                  78380
                                WWW.Southwindpa.com
                                WWW.Southwindpa.com
                                Fax832-201-7252
                                Fax 832-201-7252


          49    49-1st floor attic ceiling
                Date Taken: 5/22/2018


                water damage to ceiling




          50
          50    50-1st
                50-1 stfloorfloor



                water damage
                water dainagetoto ceiling
                                ceiling




                                                                                               •
                                                                                               ~~`y~
                                                                                                   ;
                                                                                                   ~~';~




                                                                                                                      •




      KERRYROBERTRHOTENBER
      KERRYROBERTRHOTENBER                                                                                 8/7/2018
                                                                                                           8/7/2018       Page:41
                                                                                                                          Page: 41

                                                                                                           EXHIBIT
                                                                                                           EXHIBITBB
                              Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 61 of 79
~

                 . . ... .. ....

    SOLW-1-1V1                      Sout6Wind
                                    South WindPublic
                                               PublicAdjusters
                                                      Adjusters  Inc.
                                                               Inc.
    •: ftt1C.14ttltkilsr. •
        WoNlial...,14.1.1... Mau.
                                    South Wind
                                    South  WindPublic
                                                  PublicAdjusters
                                                         Adjusters  lnc.
                                                                  inc.
                                    5820Grand
                                    5820   GrandLake
                                                  LakeCircle
                                                        Circle
                                    Robstown, Texas
                                    Robstown,        78380
                                                  Texas  78380
                                    W   W W.Southwindpa.com
                                    WWW.Southwindpa.com
                                    Fax
                                    Fax832-201-7252
                                         832-201-7252

        51 51-lst
        51        floor ceiling
           51-1st floor ceiling                                                                                                                                                                                                          ;71



                                                                                                                         , J'z     ~.            ^ `A•~r                                ,]             R~9              4 ,,~f~           _i


                  waterdamage
                  water damagetoto ceiling
                                 ceiling                                                                                 ~          ~M..-.• a ~. ~.v.~                                      a Sl;~,               i i
                                                                                                                                                                                                               %s~f         ~;.           ,~

                                                                                                                                                                                                  . .: r                          T      ,i
                                                                                                                                                                                   "~ `^. .'"~••,..      ~\~ ~
                                                                                                                                                                               !                      ,y"y
                                                                                                                                                                                                           c




                                                                                                                                    9                                                                                                      t


                                                                                                                                                 h                                                                       ~
                                                                                                                                                                                   .                     ,.,~~~~~~ ~ . .
                                                                                                                                                            t J•                                                    ,    '




                                                                                                  • "
                                                                                                                                                       •.          .'"



                                                                                  ryr                                              t'                I. •     Liteill
                                                                                                                                                                         *Ur.'
                                                                                                SA,                     .:


                                                                                      t. tly          '          r:i t r
        52
        52 52-]stt7oorceiling
            52-1st floor ceiling
                                                                                                                                          s."4- .•          r:44 • '

                                                                                    , 4:44aris sWrtt •                              .
                                                                                     ,     1••• ..r,
                                                                              r     • • *t                                                 L.
                                                            • •.,
                 waterdamage
                 water damageto to
                                 cieling
                                   cieling                                              0:                .. :..:
                                                                                                             ar •,..ti:     *             Ilr.
                                                             ...ri.;; •            4 A .10,4' .4             '. .,:.41.1i. —              t.:                                                            Yr.
                                                                           "  • AI' ... 'Yr.
                                                            ,7%..r ...;‘. • „4..., 1; • , -.rev'                  iSe.,      r 7    . 0   :‘


                                                                                                                                                                           4
                                                                                        'Akt.
                                                                                        •
                                                                                                                                                                                       AV



                                                            ,                                                   ....


                                                                                                'ea
                                                            ~r,...                                Y `~


                                                                                                                ii




    KERRYROBERTRHOTENBER
    KERRYROBERTRHOTENBER                                                                                                                                                                        8/7/2018
                                                                                                                                                                                                8/7/2018                              Page:42
                                                                                                                                                                                                                                      Page: 42
                                                                                                                                                                                                 EXHIBIT B
                                                  ,                ..              ' .~ •
                                                                                        '.t .     . .~              .
                     Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 .in TXSD Page 62 of 79
~                                                         .    .   ,: . ,.                                  .
                                                                     s     • • '~w
                                                                           ? ~.              ..
                                                                             •,



    SC)i~~riWIND
         11-Hi
                l:i~ South
                         SouthWind PublicAdjusters
                              Wind Public AdjustersInc.Inc_^
                                                           .
     ihtLA:    .11 .:
      6L:.:1:+;1iii.~.Pr
                          South  WindPublic
                          South Wind    PublicAdjusters
                                               Adjusters  lnc.
                                                        Inc.
                          5820 Grand
                          5820  GrandLake
                                        Lalce Circle
                                            Circle
                          Robstown,    Texas
                          Robstown, Texas     78380
                                            78380
                          WWW.Southwindpa.com
                          WWW.Southwindpa.com
                          Fax
                          Fax832-201-7252
                              832-201-7252


      53       53-1st
               53-lst floor overview
                         floor    overview

                                                      i                                              4

                                                                                                                                                                       .
                                                                                                                                                ~,
                                                                                                                                                 ~'~                   ~
                                                                        '              ~              ' ~               _+•    Y .
                                                                                                                              ..



                                                                                                                                 .1
                                                                                                                                  .
                                                                                  ,,t~•::   _ •.~.Y+
                                                                                                  '+t. ar                             ,.
                                                                                                                ~
                                                                                                                                 ~~4#L




                                                                                                                                                ~,r         .~'

                                                              ..
                                                                                                                              ~ 1~•+t                              ~~ ;ge
                                                                            . .. ~~,                -{Wx.   .l`~ ~~~




                                                                                                                                                                  t.




                                                                        ~                                                       ~       f


                                                                                       ~




      54
      54       54-1 stfloor
               54-1st  fl,00roverview
                              overview
                                                  J
                                                                                                                                            6




                                                                                                                                                      ,14




    KERRYROBERTRHOTENBER
    KERRYROBERTRHOTENBER                                                                                                                    8/7/2018
                                                                                                                                            8/7/2018                   Page:43
                                                                                                                                                                       Page: 43

                                                                                                                                            EXHIBIT B
                         Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 63 of 79
                                                                                    ,




:~~ ~~=`~jiM
       \Y/iNr)                       South Wind Public Adjusters Inc.
  AEgt.;^:1cXst: n~ t•r.::. :::.::
 • ••
                                     South Wind Public Adjusters Inc.
                                                                 lnc.
                                     5820 Grand Lake Circle
                                     Robstown, Texas 78380
                                     WWW.Southwindpa.com
                                     Fax
                                     Fax832-201-7252
                                         832-201-7252


        55    55-1st floor ceiling




              water damage
                    damage to ceilin
                              ceilingg

                                                                                        ~

                                                                     _                            }




                                                                         f   •- i                     - _~ ! -      .




                                                                                                  ~



                                                                 ~




                                                                                            ~s~




KERRYROBERTRHOTENBER                                                                                   8/7/2018     Page:44
                                                                                                                    Page: 44

                                                                                                        EXHIBIT B
                             Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 64 of 79
Main Level




                                                                          F , nt

                   24' II"
                   24' 3"                                                z   Wind dam aye
                                                                         e 7Wind
                                                                                                                ..4' II"
                                                                     XxXXxxxxxxx
                                                                     xxxxxxxxxxx                                 24' 3
                                                                                                              Rear




                                                                          Roof
                                                                          ri I
                                                                                                     2nd story rear room




             First story Room
                                                                                                                                     4 8"

                                                                                                                   11'9"
                                                                                               —T4"
                                                                                                               I In oii     1!''4           story
                                                                                                                                            stoiy
                                                                                               yer/liktiikyroom 2 2nd-, _ ory
                                                                                                 9" 13'7
                                                                                              _4'7'    7".                 15. 10'



                                                                                                tints



                                                                                                         fr     tMuimroom (2)
                                                                                                OS




                                                                                              Dset!'
                                                                                                                                                    1
                                                                                                         '
                                                                                                     ^ ' 2" '
                                                                                             1-5' 1" -0' 6"                16'4"

                                                                                                                                               IJ
                                                                                                                                        Main Level
KERRYROBERTRHOTENBER                                                                                                  8EMIBIT
                                                                                                                      8EI,11\      B Page:45
                                                                                                                            '(~BIT B  Page: 45
             Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 65 of 79


                                                                                            P.O. Box 4120
                                                                                            Scottsdale, AZ 85261-4120

                                                                                            480-365-4000
                                                                                            1-800-423-7675



Nationwide
Nationwide'
     on your
  is on      side .
        yaur side


June 26, 2018



   Mario Garcia
   South Wind Public Adjusters
   5820 Grand Lakes Circle
   Robstown,
   Robstown, TX
              TX 78380

   Robert & Kerry Rhotenberry
   104 W Reuss
   Cuero, TX 77954
          TX 77954


   RE:        Insured:              Robert & Kerry Rhotenberry
              Policy No(s).:        CPS 2610727
              Claim No(s).:         01783688
                                    01783688
              Date of Loss:         August 26, 2017
              Loss Location:        210 N ESPLANADE ST, CUERO, TX
              Type of Loss:         Hurricane Harvey


   Dear Mr. Garcia:

   We are writing in regard to your claim for damage
                                              damage as as referenced
                                                            referenced above.
                                                                       above. We utilized Donan Engineering
   for a second inspection by a different engineer to address the
                                                                the cause
                                                                    cause and origin of the damages
                                                                                            damages sustained
                                                                                                    sustained
                     The engineers
   to your property. The             conclusions are
                         engineersconclusions    are the
                                                      the following:

         •    Collaterals of damaging wind from the south to southeast directions in
              the form of the uplifted and missing awning are at the east
                                                                     east side of the
              building unit.

         •    The tears in the built-up roof covering material are not consistent with
              damage caused by wind uplift.

        •     The nail pops are not caused by any darnage
                                                  damage associated with wind uplift
              and are consistent with thermal expansion and/or contraction of the roof
              decking.

         •    Water intrusion in the building is the result of age-related deteriorated
              openings around the metal scuppers and parapet wall drain drain openings at
              the northwest and southwest corners of the building unit, gaps in and
              around doorway and window openings, plumbing and HVAC     HVAC leaks, and
              through tears in the built-up roofing material not caused by wind uplift.

         •    The darkness and severity of the stains and the concentric edges in a


                                             Underwritten
                                             Undenvritten by Scottsdale Insurance
                                                                        Insurance Company
                                                                                  Company

                                                                                            EXHIBIT C
       Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 66 of 79


Robert & Kerry Rhotenberry
January 18, 2018
Page 2



        majority of the stains
                        stains indicates
                               indicates the openings through which water
        intrusion occurred
                  occurred pre-existed
                            pre-existed before the hurricane event.

   •    Wind-driven rain during the
                                 the hurricane event contributed to the ongoing
        water intrusion in the building.

   •    The openings through which water intrusion occurred were not caused
                      to any
        by or related to any damaged
                             damaged from Hurricane Harvey.

   •    No storm created
                   created openings are on the roof covering or around the
        building unit.

As stated in our prior letters, the awning on the building was affected
                                                                affected by
                                                                         by wind
                                                                            wind however
                                                                                 however estimated repairs
of these damages are under
                        under the
                                the policy wind and hail deductible.

With respect to the interior rainwater leaking, the engineer concludes these damages
                                                                             damages are from
                                                                                         from wear and
tear, deterioration, or inadequate maintenance.
                                    maintenance. And as stated previously, your policy does not provide
coverage for these causes of loss.

Furthermore, your
Furthermore,   your policy
                    policy does
                            does not provide
                                     provide coverage
                                             coverage for
                                                       for rain
                                                           rain intrusion
                                                                intrusion unless
                                                                           unless wind
                                                                                  wind or
                                                                                        or hail first causes
damage to the roof which causes an opening that allows the water to intrude, which is not present at the
roof of the property, therefore those damages are not included
                                                      included in the
                                                                    the estimate
                                                                        estimate of
                                                                                 of repairs
                                                                                    repairs for the covered
wind damages.

Additionally, the policy does not name for coverage damage from
                                                              from cracking,
                                                                    cracking, settling,
                                                                              settling, shrinking,
                                                                                        shrinking, expansion
no inadequate maintenance or  or repairs at the brick/masonry portion of the building.

Attached is a copy of the engineer
                          engineerreport
                                   report for
                                          for your
                                              your review.

Please
Please refer     your policy,
       refer to your   policy, form
                                form CP
                                      CP00
                                         001010(10-12)
                                                 (10-12)BUILDING
                                                         BUILDINGAND
                                                                  ANDPERSONAL
                                                                      PERSONAL PROPERTY
                                                                                PROPERTY
COVERAGE FORM, which states as follows:

               A.      Coverage
                       Coverage

                       We will
                           willpay
                                payforfordirect
                                           direct physical
                                                physical loss  of or
                                                            loss   ofdamage   to Covered
                                                                      or damage   to Covered
                       Property
                       Property atatthe
                                     thepremises
                                          premises  described
                                                   described     in the
                                                              in the Declarations caused
                                                                        Declarations  caused
                       by orresulting
                       by or resultingfrom
                                         from any Covered
                                                any CoveredCause
                                                               Causeof Loss.
                                                                       of Loss.

                      1.      Covered
                              Covered Property
                                      Property

                              Covered   Property,as
                              Covered Property,    asused
                                                      usedinin
                                                             this
                                                               thisCoverage
                                                                      Coverage  Part, means
                                                                                   Part, means
                              the typeof
                              the type  ofproperty
                                           propertydescribed
                                                     describedin in
                                                                  thisthis
                                                                       section,   A.1.,A.1.,
                                                                            section,    and and
                              limited in
                                       inA.2.
                                           A.2.Property
                                                PropertyNot NotCovered,
                                                                  Covered,if a  if Limit Of Of
                                                                                    a Limit
                              Insurance
                              Insurance isisshown
                                             showninin  the
                                                      the Declarations
                                                            Declarations   for for
                                                                               thatthat
                                                                                    typetype
                                                                                          of of
                              property.
                              property.




                                                                                           EXHIBIT C
     Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 67 of 79


Robert & Kerry Rhotenberry
January 18,
January 18, 2018
Page 3



                             a.      Building,
                                     Building, meaning
                                               meaning thethe building
                                                               building or
                                                                         or structure
                                                                             structure
                                     described in the Declarations, including:

                                     (1)    Completed additions;

                                     (2)   Fixtures,
                                           1=ixtures, including
                                                       inclaaelingoutdoor
                                                                   outdoorfixtures;
                                                                           fixtures;

                                     (3)   Perm-inently
                                           Permanently installed:
                                                        instalied:

                                           (a)     Machinery; and

                                           (b)     Equipment;

                                     (4)   Personal
                                           Personal property
                                                     property owned
                                                                owned by
                                                                       by you
                                                                           you that
                                                                               that is
                                           used to maintain
                                                    maintain or service the building
                                                                              building
                                           or structure or its premises, including:

                                     (5)
                                     (5)   If not covered by
                                                          by other insurance:

                     3.      Covered Causes Of Loss

                             See applicable
                                 applicable Causes
                                            Causes Of
                                                   Of Loss
                                                      Loss form
                                                           form as shown
                                                                   shown in the
                             Declarations.

We now call your attention
We now           attentionto
                           tothe
                              theCauses
                                  CausesofofLoss
                                             LossForm,
                                                  Form,Form
                                                        FormNo.
                                                             No.CP
                                                                 CP101010
                                                                        10(10-12)
                                                                           (10-12)--CAUSES
                                                                                    CAUSES OF
                                                                                           OF LOSS
                                                                                              LOSS
—
—BASIC
  BASIC FORM,
        FORM, which states:

              A.     Covered Causes Of Loss

                     When Basic is shown in the Declarations, Covered Causes of
                     Loss means the following:

                     1.
                     1.      Fire.

                     2.      Lightning.

                     3.      Explosion,
                             Explosion, including
                                          including the
                                                     the explosion
                                                          explosionofof gases
                                                                        gases oror fuel
                                                                                    fuel
                             within the furnace of any fired vessel or within the flues
                             or passages
                                passages through which
                                                    which the gases of of combustion
                                                                          combustion
                             pass. This
                             pass.  This cause
                                          cause of   loss does
                                                 of loss   does not include
                                                                     include loss
                                                                               loss oror
                             damage by:

                     4.      Windstorm or
                                       or Flail,        including:
                                          Hail, but not including:

                             a.      Frost or cold weather;

                             b.      Ice (other
                                         (other than
                                                than hail),
                                                      hail), snow
                                                             snow or
                                                                  or sleet,
                                                                      sleet, whether
                                                                             whether
                                     driven by wind or not;



                                                                                       EXHIBIT C
    Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 68 of 79


Robert & Kerry Rhotenberry
January  18,2018
January18,   2018
Page44
Page




                             C.
                             c.              damage to
                                    Loss or damage      to the
                                                            theinterior  of any
                                                                interior of any building
                                                                                buiiding or
                                    structure, or the property      inside the building or
                                                        property inside
                                    structure, caused
                                               caused by       rain, snow,
                                                           by rain,  snow, sand
                                                                             sand or dust,
                                    whether
                                    whether    driven
                                              driven      by
                                                         by   wind
                                                              wind    or
                                                                      or not,
                                                                          not, unless the
                                                                               unless   the
                                                 structure first sustains wind or hail
                                    building or structure
                                    damage
                                    damage to to its
                                                  its roof
                                                      roof or walls through which the
                                    rain, snow, sand or or dust
                                                             dust enters; or


                    5.       Smoke causing sudden and accidental
                                                          accidental loss or damage.
                             This cause
                             This  cause ofof loss
                                               loss does
                                                    does not   include smoke
                                                          not inciude    smoke from
                                                                                from
                             agricultural smudging or industrial
                                                       industrial operations.

                    6.
                    6.       Aircraft or Vehicles, meaning only
                                         Vehicles, meaning          physical contact of
                                                               only physical
                             an aircraft,
                                 aircraft, a
                                           a spacecraft,
                                              spacecraft, a self-propelled
                                                              self-propelled missiie,
                                                                                missile, a
                             vehicie  or an
                             vehicle or  an object
                                             object thrown
                                                    thrown up up by a vehicle with the
                             described property
                             described    propertyoror with
                                                       with the
                                                             the building
                                                                  building or structure
                                                                                 structure
                             containing the described
                                              described property.     This cause
                                                         property. This     cause ofof loss
                             includes loss
                             includes  loss or damage byby objects
                                                            objects falling
                                                                     falling from
                                                                             from aircraft.
                                                                                   aircraft.

                    7.
                    7.       Riot or Civil Commotion, including:
                                                       including:

                    8.
                    8.       Vandalism, meaning willful and malicious
                                                             malicious damage to, or
                             destruction of, the described property.
                             destruction of,

                    9.
                    9.       Sprinkler Leakage,   meaning leakage
                                        Leakage, meaning    leakage or or discharge
                                                                          discharge of
                             any substance
                                  substance from an Automatic
                                                       Automatic Sprinkler
                                                                   Sprinkler System,
                                                                               System,
                             including collapse
                             including collapse of
                                                of a tank that is part of the system.

                    10.
                    10.      Sinkhole Collapse, meaning
                                                meaning loss
                                                         loss or damage caused by
                             the   sudden sinking
                             the sudden     sinking oror collapse
                                                          collapse of of land
                                                                          land intointo
                             underground empty
                             underground   empty spaces
                                                   spaces created
                                                           createdbyby the
                                                                        the action
                                                                              action of
                             water on limestone or
                                                or dolomite.
                                                   doiomite. This cause of
                                                                         of loss
                                                                             loss does
                             not include:

                    11.
                    11.      Volcanic    Action, meaning
                             Volcanic Action,    meaning direct
                                                            direct loss
                                                                   loss or
                                                                        or damage
                                                                            damage
                             resulting from the eruption of a volcano when the loss
                             or damage is caused by:

             B.     Exclusions

                    1.       We
                             We will
                                  will not pay for loss or
                                                        or damage   caused directly
                                                            damage caused    directly or
                             indirectly by
                             indirectly by any of the following.
                                                      following. Such loss
                                                                       loss or
                                                                            or damage
                             is excluded regardiess
                                           regardless of any other cause or event that
                             contributes concurrentiy
                             contributes   concurrentlyor
                                                        or in
                                                           in any
                                                              any sequence to the loss.
                                                                                   loss.




                                                                                        EXHIBIT C
    Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 69 of 79


Robert & Kerry Rhotenberry
January
January 18,
         18,2018
             2018
Page55
Page



                             h.    "Fungus", Wet Rot, Dry Rot And Bacteria

                                   Presence,
                                   Presence, growth,
                                                growth, proliferation,
                                                        proliferation, spread
                                                                       spread or
                                                                               or any
                                   activity of "fungus", wet or dry rot or bacteria.

                                   But if "fungus", wet
                                                    wet or dry rot or bacteria result
                                   in a Covered Cause
                                                Cause ofof Loss, we
                                                                 we will pay for the
                                   loss or damage caused
                                                    caused by that Covered Cause
                                   of Loss.

                                   This exclusion does not apply:

                                   (1)    When "fungus", wet or dry rotrot or bacteria
                                          result from fire or lightning; or

                                   (2)    To the extent that coverage is
                                                                      is provided
                                                                         provided in
                                          the    Additional Coverage,
                                          the Additional       Coverage, Limited
                                                                             Limited
                                          Coverage For "Fungus", Wet Rot, Dry Rot
                                          And Bacteria,
                                          And   Bacteria, with
                                                           with respect
                                                                respect toto loss
                                                                             loss or
                                                                                  or
                                          damage by a cause of loss other than fire
                                          or lightning.

                             Exclusions
                             Exclusions B.1.a.
                                         B.1.a. through
                                                 through B.1.h.
                                                         B.1.h. apply
                                                                apply whether
                                                                      whether or not
                             the loss event results in widespread damage or affects
                             a substantial area.

                    2.       We  will not
                             We will   not pay
                                           pay for
                                               for loss
                                                    loss or
                                                         or damage
                                                             damage caused by or
                                                                    caused by
                             resulting
                             resuiting from:

                             b.    Rupture
                                   Rupture or bursting
                                              bursting of
                                                        of water pipes (other than
                                   Automatic Sprinkler Systems) unless caused by
                                   a Covered Cause of Loss.

                             c.
                             C.    Leakage or discharge of water
                                                               water or steam
                                                                        steam from any
                                   part of a system
                                             system oror appliance
                                                         appliance containing
                                                                    containing water or
                                   steam    (other than
                                   steam (other      than anan Automatic
                                                                 Automatic Sprinkler
                                                                               Sprinkler
                                   System),
                                   System); unless the leakage
                                                          leakage or
                                                                   or discharge
                                                                      discharge occurs
                                                                                  occurs
                                   because the system or appliance was damaged
                                   by a Covered Cause of   of Loss.
                                                              Loss. But we
                                                                         we will
                                                                            will not pay
                                   for loss or damage caused by or resulting from
                                   continuous
                                   continuous or or repeated
                                                    repeated seepage
                                                                seepage oror leakage
                                                                             leakage of
                                   water,
                                   water, oror the
                                                the presence
                                                     presence or or condensation
                                                                      condensation of
                                   humidity,
                                   humidity, moisture
                                              moisture or or vapor,
                                                             vapor, that
                                                                    that occurs
                                                                          occurs over a
                                   period of 14 days or more.


             C.     Additional Coverage —— Limited
                                            Limited Coverage
                                                    Coverage For
                                                             For "Fungus",
                                                                 "Fungus", Wet
                    Rot, Dry Rot And Bacteria



                                                                                    EXHIBIT C
     Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 70 of 79


Robert & Kerry Rhotenberry
January 18,
January 18, 2018
Page 6




                      1.       The coverage described
                                               describeclinin C.2.
                                                               C.2. and
                                                                     and C.6. only applies
                               when the "fungus", wet csr or dry
                                                               dryrot
                                                                    rot or
                                                                        or bacteria
                                                                           bacteria are
                                                                                     are the
                               result
                               resuit of one or more of the following
                                                              following causes that occur
                               during
                               during the   policy period
                                        the policy period andand only
                                                                   only if all
                                                                            all reasonable
                                                                                 reasonable
                               means         used to
                               means were Eised    fo save
                                                      save and preserve
                                                                    preserve the property
                               from
                               from further
                                      further damage
                                              damageat   at the
                                                             the time
                                                                  time ofof and
                                                                            and after
                                                                                  after that
                                                                                         that
                               occurrence:

                               a.      A Covered
                                       A  Covered Cause
                                                     Cause of
                                                           of Loss other than
                                                              Loss other than fire
                                                                              fire or
                                       lightning;
                                       lighfning; or

                               b.      Flood,      theFiood
                                       Flood, if the    FloodCoverage
                                                               CoverageEndorsement
                                                                         Endorsement
                                       applies to the affected premises.

                               This  Additional Coverage
                               This Additional  Coverage does
                                                          does not
                                                                not apply
                                                                    apply to lawns,
                                                                              lawns,
                                      shrubs or plants
                               trees, shrubs    plants which
                                                       which are part of a vegetated
                                                                           vegetated
                               roof.

Please refer to
Please refer  to the
                  thepolicy
                     policy which
                            which contains
                                  contains the
                                           the followi7g
                                               following Endorsement,
                                                         endorsement, which read as follows:

                                    UTS-183g (08-10)
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                                                  IT
                                      CAREFULLY.
                         WIND OR HAIL
                         WIND OR HAIL PERCEN'3°AGE
                                      PERCENTAGE DEDUCTIBLE
                                                    :3EDUCTII3LE

               This endorsement
                    endorsement mosiifies
                                modifies insurance
                                          insurance provided
                                                    provided under
                                                             under the
                                                                   the following:
                                                                       tollcwing:

                   BUILDERS RISK
                   BUILDERS RISK COVERAGE
                                 COVERAGE FORiVI
                                          FORM BUILDING
                                                 BUILDING AND PERSONAL
                    PROPERTY COVERAGE FORM CONDOMINIUM ASSOCIATION
                                     COVERAGE  FORM
                                     COVERAGE FORI'A

              With respect to
                           to the
                               the perils
                                   perils of
                                          ofwinel• and/ar hail,
                                             wind and/or  hail, Item
                                                                Item D. Deductible is
              deletedininitsits
              deleted           entirety
                              entirety andand  i replaced
                                           1.9 repiaced lisy lily the
                                                                  the following:
                                                                      following:

              D.      Deductible

                      In any one occurrence of loss or damage to covered property
                      by wind or hail
                                  hail (hereinafter
                                       (hereinafter referred
                                                      referred to
                                                                to as
                                                                   as loss),
                                                                      loss), we will first
                      reduce
                      reduce the   amount of loss if
                              the amount              if required
                                                          required by
                                                                    by the
                                                                        the Coinsurance
                                                                             Coinsurance
                      Condition
                      Condition or   the Agreed
                                  or the   Agreed Value
                                                     Value Optional
                                                             Optional Coverage.
                                                                        Coverage. IfIf the
                      adjusted amount of loss is less than or equal to the
                      adjusted amount                                      the Deductible,
                                                                               Deductible,
                      we will not
                              not pay
                                  pay for
                                        for .that
                                             that loss. If the adjusted
                                                               adjusted amount
                                                                          amount of loss
                      exceeds the Deductible, we will then subtract the Deductible
                      from the adjusted
                               adjusted amount
                                          amount of loss,
                                                       loss, and will pay the resulting
                      amount or the Limit of Insurance, whichever is less.




                                                                                         EXHIBIT
                                                                                         ExFiIBIT C
     Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 71 of 79


Robert & Kerry Rhotenberry
January 18, 2018
Page 7



                       In determining
                       In determiningthe theamount,
                                             amount,    if any,
                                                     if any,    that
                                                             that wewe willwill
                                                                           paypay    for loss
                                                                                for loss  or or
                       damage, we
                       damage,   we will
                                    willdeduct
                                          deductan   amountequal
                                                  anamount      equaltoto1% 1%   of the
                                                                             of the     Limit(s)
                                                                                     Limit(s)
                       of Insurance
                       of                 coveredproperty
                           Insuranceofofcovered     property    that
                                                             that hashas    sustained
                                                                       sustained    loss loss
                                                                                          or or
                       damage,
                       damage, subject
                                 subjectto toa$    5000.00
                                              a $5000.00     minimum
                                                           minimum        Deductible.
                                                                      Deductible.

                        The Wind
                             Windor   HailDeductible
                                   orHail  Deductibleis is calculated
                                                         calculated separately for, for,
                                                                       separately   and and
                        applies  separately  to:
                        applies separately to:

                       1.       Each  buildingthat
                                Each building   thatsustains
                                                      sustains  loss
                                                              loss     or damage.
                                                                   or damage.
                       2.       Personal  property
                                Personal property     at
                                                     at   each
                                                        each    building,
                                                              building,      if there
                                                                         if there      is loss
                                                                                   is loss   or or
                                damage to
                                damage   tothat
                                            thatpersonal     property.
                                                 personalproperty.
                       3.       Personal  propertyinin
                                Personal property        the
                                                       the   open.
                                                           open.
                       4.             separatelyscheduled
                                Each separately
                                Each               scheduleditemitem
                                                                   notnot   described
                                                                        described         in items
                                                                                     in items
                                1.-3.
                       If there
                       If thereisisdamage
                                    damagetotoboth
                                                both   a building
                                                    a building  andand   personal
                                                                     personal         property
                                                                                 property    in in
                       that building, separate
                       that building, separate    deductibles
                                                deductibles      apply
                                                             apply  to  to
                                                                       the  the  building
                                                                            building  and    and to
                                                                                            to
                       the
                       the  personal
                            personal   property.
                                      property.


The engineer
    engineer reports
               reports and photos
                             photos confirm    multiple roofing
                                      confirm multiple   roofing fasteners have popped
                                                                 fasteners have popped thru        roofing
                                                                                         thru the roofing
materials, exposing the building to rain water  intrusion. The engineer confirmed no wind or hail damage
                                         water intrusion.
was present on the roof surface.

Your policy
     policy is a Named         policy. That
                 Named Perils policy.  That means
                                            means that that ifif aa cause
                                                                    cause of loss is not  specifically listed,
                                                                                      not specifically listed, or
"named" above, then there is no coverage
                                coverage for
                                          for that   loss under
                                               that loss  under your yourpolicy.
                                                                           policy. Wear and tear, deterioration,
inadequate maintenance and repairs, rot, mold, cracking,
                                                 cracking, settling,                   expansion damages are
                                                                settling, shrinking or expansion
                                           which your policy provides coverage
not among the covered causes of loss for which                                  coverage and therefore
                                                                                              therefore are not
covered.

Additionally, a roof leak is also not a covered
                                           covered cause
                                                    cause of
                                                           of loss
                                                               lossunder
                                                                   underthe
                                                                         the policy.
                                                                             policy. The covered cause of loss
    windstorm and hail states the policy
of windstorm                                                                     damage caused
                                         policy does not provide coverage for damage        caused by rainwater
                                                                                                        rainwater
intrusion to a building unless the building first sustains
                                                     sustains damage
                                                                damage by
                                                                       by wind
                                                                           wind or hail that creates an opening
for rainwater to intrude.
                  intrude. NoNo wind
                                 wind oror hail
                                           hail damages
                                                damages were
                                                         were found at the roof of the location,
                                                                                          location, therefore any
water damages
       damages to to the 2 nd floor interior are not covered.
                     the 2"d

Wind and hail damages
                damages were     observed to
                           were observed     to the metal awning
                                                the metal awning at
                                                                 at the front of the building,
                                                                                     building, however,
                                                                                               however, as
           above, the estimated
discussed above,       estimated repairs
                                  repairs at these covered damages fall below the wind
                                                                                   wind and
                                                                                         and hail
                                                                                             hail deductible
                                                                                                  deductible
of $5,000 for the building, thus no payments were made for these buildings.

Please note, you may be eligible for Federal Disaster
                                             Disaster Relief
                                                      Relief assistance.
                                                             assistance. Please contact FEMA directly
at 1-800-621-3362 with any questions.

The Company reserves the right to review any additional claims
                                                            claims or amendments to this claim and to   to make
                                                                                                           make
a separate determination as to whether a new claim or amendment to this claim is covered by      by the
                                                                                                     the policy.
                                                                                                          policy.
Any decision we make regarding coverage is based on the facts  facts as presented
                                                                        presented to us prior
                                                                                        prior to
                                                                                              to our
                                                                                                 our coverage
                                                                                                      coverage
determination and should not be construed as applicable
                                                  applicable to
                                                              to aa new
                                                                    new claim or an amendment to  to this
                                                                                                     this claim.
Our right to have notice of either situation is reserved, as are the notice conditions of the policy.




                                                                                               EXHIBIT C
      Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 72 of 79


Robert & Kerry Rhotenberry
January 18, 2018
Page 8



If you believe there is additional information that should be considered or some other reason your policy
should provide coverage,
                 coverage, please
                           please provide that information in writing within 30 days of receipt of this letter.

Sincerely,



Brian King
Sr. Claims Representative
800.423.7675 x 2401

cc:    File

       Agent: 42008
       Agent: 42008




                                                                                           EXHIBIT C
  Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 73 of 79




 State of Texas




                                               Affidavit of Leslie Lucas
               •
         BEFORE Alt, the undersigned authority, on this day personally appeared Leslie Lucas;.

 who swore on oath that the4ellowing facts are. true:

         "My name is Leslie Lucas..lam over 18 years of age, of.sound mind and.fully.competent

                        tt thaw personal knowledge of the facts stated herein and they are



         :I have>been a:ioofing pOntractOribr:almost 40::yeargAn November, 2016, I was contraeted

 by        t. and      try       nten          .to perform.:.roofing repairs on, a topetty Ineated at 210 N„,
                                                          •        .
  sfilariade:            'Oro;          .      top6r,o      •coittraCt :proposal. td.      re. ltlOen      is

...attaehed.e.s at o                              ,, • •

            yr to:pqmmpikiiii6              -ofripam, I. inspected 60.Too ..         noted:tp,         ... .tit.eiibd
                                                                                                            .         •
                                                                                                       ...           • . • ... .
                                                                                                                                                       .. . .. . .
                                                                                                                                       .              .
   e-roof required patching of cracks, slight holes; and valleys on bottom that were holding water,                                        .:.   . : ...




 This deterioratiOn was froir age and norrii                  wear an             repair preparation

 cleaning.the roo                                      all 'large cracks were:filled:and Sealed with fibered.roOf

   nien •an yalleys were•bniltu .withfibered roof coatigg;: an ;.With fibered                                       i
                                                                                                       embrane;material

  etween coats Cold litocegs fibered-.roof. coating:was                 used iii. sec eral areas. of         TOiot. then           e

                                                           ed v ith•two•separate coats of White Elaitornetiei oof




                                                                                                             EXHIBIT D
  Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 74 of 79




Coating.
C-oatiiicylCopies of .the roof
            Copies,of.t.lic roofprior,
                                 priot,totorepairs,
                                            repairs, during
                                                     during the  course:of
                                                            tlie coujlse.:.of repairs, and
                                                                                       an& after repairs were

cOrnpleted.are'also attached.as part.pfEx1Uhit C herein.

          The.aVerage':Ilifeexpectancy of the in us                       elaStrirrierid roof coating is generally

abotif$00.4 (7) years, including

          It is my professional opinion that normal wear and ; tear"Or :deterioration             as A110


en   neer S of   on= E gineotitg:cou not             ve-si   I   Walltl    impacted the toof.coatin system;in...

the:riear y nine::(     months between my repair work and before the, onset of Hurricane Harvey in

August                s. st rdy as the elastomeric                 designed to be, no such roofing system

could. have survived without major.:damage.,from the, sustained Category 4 winds (130-156

m.pl.),*ind driven rain 45.60 inches of rain depending on location along the TekaS coast), and

the wind driven debris that a luirricane will always pick up and Carly. This wind, rain,.: and debriS
                                                                                                                     ''•'•::: :

resulted: in creating ,,openi ngs arid punctlites° through which large amounts of mister. intrusion

:60currea,

             my post-Iiimicane 'WY:0 inspectiOn;!1: hot& rat                   : cifthe at a ontito ;corner

                 parts of the roof causing a large War and leaving a gaping openin„, fOr water to             get
     er   e::OntiO0x0!O. 04104.     e remaining roof to raise' upAfter .the".
                                                                       .. rain. subsided,

     original nail holes and numerous cracks OpertingS-for*ater to cause further damage.
                 SeriouS:disagreeinent with the I)onan Enghttering reports blaining the damage not

on linrricane riarvey: but on alleged `wear and :tear' or 'deterioration:' It appears me that the..

Dorian :engineers did not:. aye :sUbstantial experience in assessing true hurricane damage This.




                                                                                                 EXHIBIT D
           Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 75 of 79




      was:essOntiilly4479paited root system on this building and .the strong wind, aui;1, rain of Hurricane

      1100.0.    aYe a Pg:tol6.::ai). 'N:yas.k deciding factor in destroying;this roof in vgpst,.2

      F.    ;   E AFRANT.S.AY.E,




                                               • .   .




                                                              eshp:Lueas, Affiaut



                                                                   0
...
                SITBSCRIBED4                                                                                    S



                                  ALICE RICKMAN
                                 • . ..NOTARY: PUBLIC'
                                     STATE OF TEXAS
                   17$,        . • .:. 11:34 SO9847-.5•.     No.wry:Public,... State. of T..p(its'.
                            My comm. gxplro6 • 06;;114.:1)


                                                                                                      '   . .




                                                                                                          EXHIBIT D
          Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 76 of 79



Thomas Carstarphen

From:                            Thomas Carstarphen <tcarstarphen©callagylw.com>
Sent:                            Friday, September 6,:20191.0:16 AM
To:                              'Amber L. Crorner'
Cc:.                             reUss.hausOgrnail.corn; 'Jeff Zane'
Subject                          RE: 210 N ESplanade


Thanks.
 Tom Carstarphen
:Callagy Law, pc


                .
       Amber Cromer {i-riailtofacromergtityofuerci:cOm]
Sent: Thursday,:SePtember 5, 2019.6:14 PM
To: Kerry Fthotenberry reuss.hausggMail,..corn>
Cc: Thomas Carstarphen ;<tcarstarpher   allagylaW...corn>;,Jeff Zane <jzane6CallagylaW.com>
Subject: RE: 210 N EsPlanade

This IS-a''screen shOt from our pernii tlinspection system Ineode:.BeloNiit shows the inspection'for 2:10.N
Esplanade was done on 11:10/201 7, final inspection passed, no. violatjons.




                                                                                              EXHIBIT E
                           Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 77 of 79
S.




       ~Project #                  40d1   ~~~ Ne~t ~'~ol ~=~ ~                                                               Description      COAT,
                                                                                                                                                ROO FilPATCH"
                                                                                                                              eicription ^ COAT'ROOF,  PATCH TOP 4VALL [

       i .. Property..• ~ 210
       ~r .    .•      .        i•
                                   ~  ES.PLAN'IN
                                    N ES.PLANADEA`'D E
                                                                  u                                     :1'ssued to
                                                                                                         I"ssuedto-.'     LU0AS'CONST,RUcTION
                                                                                                                          ~LUCAS COfVST:Rl1CT10N
                 .
                       -                                                          .   ,
        L                                               ..;
               ....      •     .          ,                        .•         '         .                                        .             ;
          Generiil Segments ~ Financial.
          General                          Praperty lnfo ~, Information ~Comments
                              Financral ~` PrOPertyintol;!InfOrMatiorri  Comments ~Histciry
                                                                                    Hrstory,17FCotprint)--Conditidris.,1 Description~
                                                                                              Footpnnt ~ Conddrons l Descnption
                                                                                               INSPECT •• Closed--
                                                                                               INSPECT    Closed -                -
                   'roats
                 0121
                 p•~' ~. BLD         BUILDING
                               BLD - BUILQWti                                             1•       Status '
                                                                                                   Status                  Closed
       :
                       l•-••       FOUNDATION .
                                   POUNDATt4N                                             j   - Task lnformatron
                                                                                                      Infairnation ,         —
                       r.....      FRAMING.
                                   FRAhiING:                                              } '                                                                           :
                       ;.          INSULATION
                                   1NSULATIQtd                                            ;       Originatron        110i/2017 :,
                                                                                                  Origination ` 1f1012077
                       =           ROPING
                                   RQQFtfva                                                                                  0/417 -=
                                                                                                                          1110l2017
                           ....
                       t....:.                                                                         Due
                                                                                                       Due                ~
                                   FIRE VdALLS
                                        YdALLS                                                     ,                                                                                                      ..
                                  'SPRINKLER'   SYSTEM
                                   SPR~KI:ER'SvSTEh1                                      }        f   Resolution Date 140/201.7
                                                                                                       f~esolutionDate1:J10~2017..
                                   FIRE ALARii
                                   FIRE ACJiR1;l:..
                                                                                                       Group               BLD„
                      ;.....                                                                                                              ~            I
                                   [Om   tit
                                   BRICK'f'IE..
                      O _ FINAI                                                                 Staff
                                                                                        ~ ' r . Sfaff                      tberlange
                                                                                                                          Irberlange          ~
     , •,                                         • ..                                            •          .
                                                                                               'Rsolution
                                                                                                Rasolutron                 APPROVED'.
                                                                                        r
            .-                                                                         ;        — ..       --.             _ --           -
                                                                                                                                                               a:
                                                                                                                                          0
                                                                                                   _ Total Violations
                                                                                                           Violabons .
            ,                                                                         ,
                                                                                               k                                                                    -       ~ ~

                                              •                                                                       _   _ ..
        ,                                                        ' • •'                                                               •
                                                                     ..                         ' Edit F
                                                                                                       T 34:
                                                                                                   dlt 'r 3t '   10,,solasTa
                                                                                                               ~f:i.P-SriiJr   I.
                                                                                                                             1 }:             . 1+}c<.~
                                                                                               `... .«:.. ~•~...
                   ,. .•   • • ,     ••                  .                                                    _                   .                             . -.
                                                                                                                                                                ..                ,
                                                                                                                                                   •
       (- EditThrsRecord •••••                           .,
                                                                 _ •
                                                                               ,...          ~
                                                                                              ;:.                                                          •                  ~           •       ~   C
           - ------
      _...___       - ---      :.__ „             ~-_ --                •
                                                                              _—            ._
                                                              ~ j ~liew
                                                                • 1 .V1BIN•           ~ actoron
                                                                                        aciorner:                 f
                                                                                                                                                                                          .   .
                                                                                                                                                                                      •




                                                                                                                                                       EXHIBIT E
          Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 78 of 79


    Project Management - (View)
 File Edit Options function                     HOF,
 qixtk?itTe:
                                          •            .
     Proitiet
        • :
                   0  041, ;•-•         Ner4•Pi0.,e.4.11••                                                 esciiptiOn          COATROOF; PATR1-,I,ORNALL't
    ,Propertk,                    210 N'ESPLANApE                                                      ',Issued to ,           LUCAS'CONSTRUCTION


   General Segments I"          rinanci:allProPe6 info I Information     CoMments '.f-iistO6f FOotptinit Conditions beieriptjon
       Project             Address.                                    .. : •                    -.Project-Details
        AtientiOn                 t;ESLIE'LlUCAS • •                                                Complete::
        Address                   501•E:MAIN.. . :                                                  AOplied Date                       12/29/2016
                                  CUERO, TX 77954
                                                                                                    Issued Date                        •=12/2912016
                                                                                                    Expires Date                       .12/29/2017
                                                                                                    Completion Date                     .1/0112917
                                                                                                      , -7--, -••r—•:•:-r

          .
              1.1vmei.:•
               -
                                                                                                                            • .•   •

              ti.Int"w-toi •      LUCAS'•               LUCAS, CONSTRUCTION                         BalariPe
                                                                                                    PendingActi,,ky                                   :0.0P
                                                                                                     ecurities                                        0:00
        ProjeOt,T9Pe              Bu)                   BUILDING
        Dwelling Tslpe.:.'1Private
                                                                                                OVAIER
         SO6are Footage'
                                                                                                0.V.:/NER7-A,DDR
        Units               •
                                                                                                OWNER' CSZ
               .....
  r editThis Rect314

AinbOr Ci-omoi• •:".
  City.Of:CperO
  PC).Box 660
,,C4Oro TX, 7.7.?54
 :361.-275-3476:ext 133
  Fdk:361-;275:4265.. .

From:: Kerry Rhotenberry.[mailtb:reuss.haus@gMail.cOrtil
Sent: Thursday, September 5, 2019 4:14 pm
To: Amber L. Cromer <acromerPcityofcuero.cOrn>
CC: Thomas tarttarphen tCaritarPhen@callaeYlaw.coiri>; Jeff Zane:<izaneOcaliagylay.cOrns>
Subject: •     •Esplanade

Hi Amber,

Will you please send me any inspection reports/notes ori file for this property: related to roof work dorie
Lucas Construction? I believe the work was convieted in 2016 and was inspected January 2017.
                                                                                3

                                                                                                                                         EXHIBIT E
^'               Case 6:20-cv-00008 Document 1-1 Filed on 01/31/20 in TXSD Page 79 of 79



     TharikM:
     Kerry

     :File content:of                         ay -41Ote101ent    iS Hai* vnitfidentild a pa
                                                                                 .     .
                                                                                                :0,4sy. co, . .                                 .
     iictt o bell ev.e You ru iv       tlio; intended      fi.   pIttilie ilidiiselbe sender ion inedbitely     .   g-40.101, ikele•te Ink
                                                                                                                                             .• ,
     and. doStik:Olktorriegi ::    •




                                                                                                                      EXHIBIT. E
